--------------------------------------------------------------------------------

Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number: 14428UAA6
 
CREDIT AGREEMENT
 
Dated as of November 24, 2009
 
among
 
CARPENTER TECHNOLOGY CORPORATION,
 
and
 
CERTAIN SUBSIDIARIES
 
as Borrowers,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
 
The Other Lenders Party Hereto,
 
THE BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY
PNC BANK, NATIONAL ASSOCIATION,
and
KEYBANK NATIONAL ASSOCIATION,
each, as Documentation Agent
 
and
 
BANC OF AMERICA SECURITIES LLC,
and
J.P. MORGAN SECURITIES INC.,
as
Joint Lead Arrangers and Joint Book Managers
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

         
Section
   
Page
         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1
         
1.01
 
Defined Terms
 
1
1.02
 
Other Interpretive Provisions
 
26
1.03
 
Accounting Terms
 
27
1.04
 
Rounding
 
27
1.05
 
Exchange Rates; Currency Equivalents
 
28
1.06
 
Additional Alternative Currencies
 
28
1.07
 
Change of Currency
 
29
1.08
 
Times of Day
 
29
1.09
 
Letter of Credit Amounts
 
29
         
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
 
30
         
2.01
 
Committed Loans
 
30
2.02
 
Borrowings, Conversions and Continuations of Committed Loans
 
30
2.03
 
Bid Loans
 
32
2.04
 
Letters of Credit
 
34
2.05
 
Swing Line Loans
 
44
2.06
 
Prepayments
 
47
2.07
 
Termination or Reduction of Commitments
 
48
2.08
 
Repayment of Loans
 
48
2.09
 
Interest
 
48
2.10
 
Fees
 
49
2.11
 
Computation of Interest and Fees
 
50
2.12
 
Evidence of Debt
 
50
2.13
 
Payments Generally; Administrative Agent’s Clawback
 
51
2.14
 
Sharing of Payments by Lenders
 
53
2.15
 
Subsidiary Borrowers
 
54
2.16
 
Increase in Commitments
 
55
         
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
 
56
         
3.01
 
Taxes
 
56
3.02
 
Illegality
 
60
3.03
 
Inability to Determine Rates
 
61
3.04
 
Increased Costs
 
61
3.05
 
Compensation for Losses
 
63
3.06
 
Mitigation Obligations; Replacement of Lenders
 
64
3.07
 
Survival
 
64
         
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
64
         
4.01
 
Conditions of Initial Credit Extension
 
64
4.02
 
Conditions to all Credit Extensions
 
66


 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (continued)

Section
 
Page
         
ARTICLE V REPRESENTATIONS AND WARRANTIES
 
67
         
5.01
 
Existence, Qualification and Power; Compliance with Laws
 
67
5.02
 
Authorization; No Contravention
 
67
5.03
 
Governmental and Other Authorizations
 
67
5.04
 
Binding Effect
 
67
5.05
 
Financial Condition
 
68
5.06
 
Litigation
 
68
5.07
 
No Default
 
69
5.08
 
Ownership of Property; Liens
 
69
5.09
 
Environmental Compliance
 
69
5.10
 
Insurance
 
69
5.11
 
Taxes
 
69
5.12
 
ERISA and Foreign Benefit Plan Compliance
 
69
5.13
 
Subsidiaries
 
70
5.14
 
Margin Regulation; Investment Company Act
 
70
5.15
 
Disclosure
 
71
5.16
 
Intellectual Property
 
71
5.17
 
Compliance with Laws
 
71
5.18
 
Representations as to Foreign Obligors
 
72
5.19
 
OFAC; Anti-Terrorism Laws
 
72
         
ARTICLE VI AFFIRMATIVE COVENANTS
 
73
         
6.01
 
Information
 
73
6.02
 
Payment of Obligations
 
75
6.03
 
Preservation of Existence, Etc
 
76
6.04
 
Maintenance of Properties
 
76
6.05
 
Maintenance of Insurance
 
76
6.06
 
Compliance with Laws
 
76
6.07
 
Books and Records
 
76
6.08
 
Inspection Rights
 
76
6.09
 
Compliance with ERISA
 
77
6.10
 
Use of Proceeds
 
77
6.11
 
OFAC; PATRIOT Act Compliance
 
77
         
ARTICLE VII NEGATIVE COVENANTS
 
77
         
7.01
 
Limitation on Indebtedness
 
77
7.02
 
Restriction on Liens
 
78
7.03
 
Investments
 
80
7.04
 
Fundamental Changes
 
81
7.05
 
Dispositions
 
81
7.06
 
Restricted Payments
 
81
7.07
 
ERISA
 
82
7.08
 
Change in Nature of Business
 
82
7.09
 
Transactions with Affiliates
 
82


 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (continued)
 
Section
 
Page
         
7.10
 
Burdensome Agreements
 
82
7.11
 
Use of Proceeds
 
82
7.12
 
Financial Covenants
 
83
         
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
 
83
         
8.01
 
Events of Default
 
83
8.02
 
Remedies Upon Event of Default
 
85
8.03
 
Application of Funds
 
86
         
ARTICLE IX ADMINISTRATIVE AGENT
 
87
         
9.01
 
Appointment and Authority
 
87
9.02
 
Rights as a Lender
 
87
9.03
 
Exculpatory Provisions
 
87
9.04
 
Reliance by Administrative Agent
 
88
9.05
 
Delegation of Duties
 
88
9.06
 
Resignation of Administrative Agent
 
88
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
 
89
9.08
 
No Other Duties, Etc
 
89
9.09
 
Administrative Agent May File Proofs of Claim
 
90
         
ARTICLE X CONTINUING GUARANTY
 
90
         
10.01
 
Unconditional Guarantee
 
90
10.02
 
Guarantee Absolute
 
91
10.03
 
Waivers
 
91
10.04
 
Subrogation
 
92
10.05
 
Survival
 
92
10.06
 
Subordination
 
93
10.07
 
Stay of Acceleration
 
93
10.08
 
Condition of Borrower
 
93
         
ARTICLE XI MISCELLANEOUS
 
93
         
11.01
 
Amendments, Etc
 
93
11.02
 
Notices; Effectiveness; Electronic Communication
 
94
11.03
 
No Waiver; Cumulative Remedies; Enforcement
 
97
11.04
 
Expenses; Indemnity; Damage Waiver
 
97
11.05
 
Payments Set Aside
 
99
11.06
 
Successors and Assigns
 
99
11.07
 
Treatment of Certain Information; Confidentiality
 
103
11.08
 
Right of Setoff
 
103
11.09
 
Interest Rate Limitation
 
104
11.10
 
Counterparts; Integration; Effectiveness
 
104
11.11
 
Survival of Representations and Warranties
 
104
11.12
 
Severability
 
104
11.13
 
Replacement of Lenders
 
105


 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (continued)

Section
 
Page
         
11.14
 
Governing Law; Jurisdiction; Etc
 
106
11.15
 
Waiver of Jury Trial
 
107
11.16
 
No Advisory or Fiduciary Responsibility
 
107
11.17
 
Electronic Execution of Assignments and Certain Other Documents
 
107
11.18
 
USA PATRIOT Act
 
108
11.19
 
Judgment Currency
 
108


 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES
       
1.01
 
Mandatory Cost Formulae
2.01
 
Commitments and Applicable Percentages
5.13
 
Subsidiaries
7.01
 
Existing Indebtedness
7.02
 
Existing Liens
7.03
 
Existing Investments
11.02
 
Administrative Agent’s Office; Certain Addresses for Notices
     
EXHIBITS
       
Form of
         
A
 
Committed Loan Notice
 
B-1
 
Bid Request
 
B-2
 
Competitive Bid
 
C
 
Swing Line Loan Notice
 
D
 
Note
 
E
 
Compliance Certificate
 
F-1
 
Assignment and Assumption
 
F-2
 
Administrative Questionnaire
 
G
 
Subsidiary Borrower Request and Assumption Agreement
 
H
 
Subsidiary Borrower Notice


 
v

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of November 24, 2009,
among CARPENTER TECHNOLOGY CORPORATION, a Delaware corporation (“Carpenter”),
the Subsidiary Borrowers (as hereinafter defined and, together with Carpenter,
the “Borrowers” and, each a “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
Carpenter has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.
 
“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Fee Letter” means that certain letter agreement, dated
as of October 27, 2009, among the Administrative Agent, Banc of America
Securities LLC and Carpenter.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to Carpenter and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.  The initial
amount of the Aggregate Commitment in effect on the Closing Date is
$200,000,000.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” means this Credit Agreement.
 
“Alternative Currency” means each of Euro, Sterling, Canadian Dollars, Krona and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
 
“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.18(a).
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
 
Applicable Rate
 
Pricing
Level
Debt Rating
Facility Fee
Eurocurrency
Rate + Letter of
Credit Fee
Base Rate
1
A- / A3 or better
0.30%
1.45%
0.45%
         
2
BBB+ / Baa1
0.35%
1.65%
0.65%
         
3
BBB / Baa2
0.40%
2.10%
1.10%
         
4
BBB- / Baa3
0.50%
2.50%
1.50%
         
5
BB+ / Ba1 or worse
0.65%
2.85%
1.85%

 
 
2

--------------------------------------------------------------------------------

 
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Carpenter’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by foregoing rating agencies differ by one level,
then the Pricing Level for the higher of such Debt Ratings shall apply (with the
Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings of
more than one level, then the Pricing Level that is one level higher than the
Pricing Level of the lower Debt Rating shall apply; (c) if Carpenter has only
one Debt Rating, the Pricing Level that is one level lower than that of such
Debt Rating shall apply; and (d) if Carpenter does not have any Debt Rating,
Pricing Level 5 shall apply.
 
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section
4.01(a)(vii).  Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective, in the case of
an upgrade, during the period commencing on the date of delivery by Carpenter to
the Administrative Agent of notice thereof pursuant to Section 6.01(e) (provided
that in the event notice given pursuant to such Section 6.01(e) is delivered on
a date that is after the date a change in the Debt Rating is publicly announced,
the change in the Applicable Rate shall be effective during the period
commencing on the date the change in the Debt Rating was publicly announced if
such announcement date is specified in the notice given pursuant to such
Section 6.01(e)) and ending on the date immediately preceding the effective date
of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
 
“Applicant Borrower” has the meaning specified in Section 2.15.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., in their respective capacities as joint lead arrangers and joint book
managers.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
“Attributable Indebtedness” means, at any date (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining payments under the relevant lease or other
agreement that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement were
accounted for as a Capital Lease and (c) in respect of any Sale/Leaseback
Transaction, the lesser of (i) the present value, discounted in accordance with
GAAP at the debt rate implicit in the related lease, of the obligations of the
lessee for rental payments over the remaining term of such lease (including any
period for which such lease has been extended or may, at the option of the
lessor be extended) and (ii) the fair market value of the assets subject to such
transaction.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bankruptcy Event” means, with respect to any Person, (a) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under any
Debtor Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs, (b) an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect is commenced against such Person and such
petition remains unstayed and in effect for a period of 60 consecutive days, (c)
such Person shall commence a voluntary case under any applicable Debtor Relief
Law now or hereafter in effect, or consent to the entry of an order for relief
in an involuntary case under any such law, or consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors or (d) such
Person shall admit in writing its inability to pay its debts generally as they
become due or any action shall be taken by such Person in furtherance of any of
the aforesaid purposes.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) except during a Eurocurrency Unavailability Period,
a reference rate equal to the Eurocurrency Base Rate (for Base Rate Loans) plus
1%.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
 
4

--------------------------------------------------------------------------------

 
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.
 
“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.
 
“Bid Loan” has the meaning specified in Section 2.03(a).
 
“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrowers.
 
“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.
 
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.01(i).
 
“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
 
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
 
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
 
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
 
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
 
 
5

--------------------------------------------------------------------------------

 
 
“Canadian Dollars” and “C$” mean the lawful currency of Canada.
 
“Capital Lease” of any Person means any lease of property (whether real,
personal or mixed) by such Person as lessee which would, in accordance with
GAAP, be required to be accounted for as a capital lease on the balance sheet of
such Person.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Carpenter” has the meaning specified in the introductory paragraph hereto.
 
“Carpenter’s 2009 Form 10-K” means Carpenter’s annual report on Form 10–K for
the fiscal year ended June 30, 2009, as filed with the Securities and Exchange
Commission pursuant to the Exchange Act.
 
“Carpenter’s Latest Form 10-Q” means Carpenter’s quarterly report on Form 10–Q
for the quarter ended September 30, 2009, as filed with the Securities and
Exchange Commission pursuant to the Exchange Act.
 
“Cash Collateralize” has the meaning specified in Section 2.04(g).
 
“Cash Equivalents” means:
 
(a) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition;
 
(b) Dollar–denominated certificates of deposit of (A) any Lender, (B) any United
States commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (C) any bank whose (or whose parent company’s)
short–term commercial paper rating from S&P is at least A–1 or the equivalent
thereof or from Moody’s is at least P–1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition;
 
(c) commercial paper and variable or fixed rate notes issued by any Approved
Lender (or by the parent company thereof) or any variable rate notes issued by,
or guaranteed by, any domestic corporation not an Affiliate of Carpenter rated
A–1 (or the equivalent thereof) or better by S&P or P–1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition;
 
 
6

--------------------------------------------------------------------------------

 
 
(d) repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which Carpenter or one or more of its Subsidiaries shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations;
 
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing clauses (a) through (d);
and
 
(f) without duplication, any other Marketable Securities recorded as “Cash
Equivalents” on the consolidated balance sheet of Carpenter and its Consolidated
Subsidiaries.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of Carpenter entitled to
vote for members of the board of directors or equivalent governing body of
Carpenter on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
 
 
7

--------------------------------------------------------------------------------

 
 
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Carpenter cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.
 
“Compliance Certificate” has the meaning specified in Section 6.01(c).
 
“Consolidated Capitalization” means the sum of, without duplication, (a)
Consolidated Indebtedness and (b) the consolidated stockholders’ equity
(determined in accordance with GAAP) of the common and preferred stockholders of
Carpenter recorded on Carpenter’s consolidated financial statements.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means for any period the sum of (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) provisions for Federal, state, local and foreign income,
value added and similar taxes, and (iii) depreciation, amortization (including,
without limitation, amortization of goodwill and other intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non–cash expense excluding any such non–cash expense to the extent that it
represents amortization of a prepaid cash expense that was paid in a prior
period or an accrual of, or a reserve for, cash charges or expenses in any
future period; provided that, notwithstanding the foregoing, all (A) actuarially
determined non-cash retiree medical expenses equivalent to any amount that is
funded under the Voluntary Employee Beneficiary Association Trust established by
Carpenter pursuant to Section 501(c)(9) of the Code and (B) actuarially
determined non-cash income or expense related to a Pension Plan to the extent
included in the income statement of Carpenter and its Consolidated Subsidiaries,
shall be excluded from Consolidated Net Income under clause (b)(iii) above.
 
“Consolidated Indebtedness” means at any date the Indebtedness of Carpenter and
its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.
 
“Consolidated Interest Expense” means, for any period, the total interest
expense, including the interest component of all payments under Capital Lease
Obligations and the implied interest component of Synthetic Lease Obligations
(regardless of whether accounted for as interest expense under GAAP), all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances that are typically treated as interest
expense in accordance with GAAP, of Carpenter and its Consolidated Subsidiaries,
in each case as determined in accordance with GAAP and as determined on a
consolidated basis for such period.
 
“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of Carpenter and its Consolidated Subsidiaries for such period, as
determined in accordance with GAAP; provided that there shall be excluded from
the calculation of Consolidated Net Income non–operating, non–recurring gains
and losses and extraordinary gains and losses of Carpenter and its Consolidated
Subsidiaries; provided, further, that the net income of any Consolidated
Subsidiary shall be excluded from Consolidated Net Income to the extent that the
declaration or payment of dividends or similar distributions by such
Consolidated Subsidiary from such income is not at the time permitted by the
terms of its charter or by-laws or any judgment, decree, order, law, statute,
rule, regulation, agreement, indenture or other instrument which is binding on
such Consolidated Subsidiary.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of Carpenter and its Consolidated Subsidiaries, less
intangible assets and goodwill of Carpenter and its Consolidated Subsidiaries,
in each case as determined in accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 
9

--------------------------------------------------------------------------------

 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debt to Capital Ratio” means the ratio of Consolidated Indebtedness to
Consolidated Capitalization.
 
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding, (d) is controlled by any
entity that has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding, or (e) such Lender has notified the Administrative Agent,
Carpenter or any of its Subsidiaries that it does not intend to comply with its
obligations under the Loan Documents.
 
“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any Sale/Leaseback Transaction) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes, accounts receivable or payment intangible or any
rights or claims associated therewith.
 
 
10

--------------------------------------------------------------------------------

 
 
“Disqualified Stock” of any Person means (a) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (i) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (ii) is
convertible into or exchangeable for Indebtedness or Disqualified Stock or (iii)
is redeemable or subject to any repurchase requirement arising at the option of
the holder thereof, in whole or in part, on or prior to the first anniversary of
the Maturity Date and (b) if such Person is a Subsidiary of Carpenter, any
Preferred Stock of such Person.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
 
“Eligible Investments” means, as of any date of determination, the cash, Cash
Equivalents and Marketable Securities which (a) are owned by Carpenter and held
in banks or other financial institutions located in the United States, (b) are
not subject to any Lien and (c) collectively, have an average credit quality
rated by S&P as A or better and an average maturity not greater than 365 days.
 
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
 
11

--------------------------------------------------------------------------------

 
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Carpenter, any other Borrower or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Carpenter within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Carpenter or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Carpenter or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Carpenter or any ERISA Affiliate.
 
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
 
12

--------------------------------------------------------------------------------

 
 
“Eurocurrency Base Rate” means
 
(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; or
 
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time on
the day that is two Business Days prior to the date of determination for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made, continued
or converted by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.
 
“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Base
Rate to be added to or subtracted from the Eurocurrency Base Rate, which margin
shall be expressed in multiples of 1/100th of one basis point.
 
“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Base Rate.
 
“Eurocurrency Rate”  means for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
Eurocurrency Rate =
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Percentage

 
“Eurocurrency Rate Loan” means a Committed Loan or a Eurocurrency Margin Bid
Loan that bears interest at a rate based on the Eurocurrency Rate.  Eurocurrency
Rate Loans may be denominated in Dollars or in an Alternative Currency.  All
Committed Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.
 
 
13

--------------------------------------------------------------------------------

 
 
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
 
“Eurocurrency Unavailability Period” means any period of time during which a
notice delivered to Carpenter in accordance with Section 3.03 shall remain in
effect.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, together with the rules and regulations promulgated
thereunder.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Carpenter under Section 11.13),
any United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (iii).  Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with Section 3.01(e)(i).
 
“Existing Credit Agreement” means that certain Five-Year Revolving Credit
Agreement dated as of August 31, 2005 among Carpenter, the Subsidiary Borrowers,
the banks and other financial institutions from time to time party thereto as
lenders and Wachovia Bank, National Association as administrative agent.
 
 
14

--------------------------------------------------------------------------------

 
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letters” means, collectively, the Joint Fee Letter and the Administrative
Agent’s Fee Letter.
 
“Foreign Benefit Plan” means any employee benefit plan, pension plan or welfare
plan not subject to ERISA which is maintained or contributed to for the benefit
of the employees of a Foreign Obligor or its Subsidiaries which, under
applicable law, (a) is required to be funded through a trust or similar funding
vehicle or (b) creates or could result in a Lien on any property of such Foreign
Obligor or any of its Subsidiaries.
 
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
 
“Foreign Obligor” means any Borrower that is incorporated or organized under the
laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
 
15

--------------------------------------------------------------------------------

 
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guaranteed Obligations” has the meaning specified in Section 10.01.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
“Hedging Bank” means any Person that, at the time it enters into a Hedging
Contract permitted hereunder, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Hedging Contract.
 
“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, including, without limitation,
obligations for borrowed money incurred by any Person in respect of any asset
securitization transaction, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (d) all obligations,
other than intercompany items, of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable arising in the
ordinary course of business and not past due for more than 60 days after the
date on which such trade account was created), (e) the Attributable Indebtedness
of such Person in respect of Capital Lease Obligations and Synthetic Lease
Obligations (regardless of whether accounted for as indebtedness under GAAP),
(f) all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property, (g) all non–contingent obligations (and, for
purposes of Section 7.01 and Section 8.01(f), all contingent obligations) of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, bankers’ acceptance or similar instrument, (h) all
Guarantees of such Person, (i) all Disqualified Stock of such Person, (j) the
net termination obligations of such Person in respect of any interest rate
Hedging Contract, calculated as of any date as if such agreement or arrangement
were terminated as of such date and (k) the Indebtedness of any other Person
(including any partnership in which such Person is a general partner and any
unincorporated joint venture in which such Person is a joint venturer) to the
extent such Person would be liable therefor under applicable law or any
agreement or instrument by virtue of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such person shall not be liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Interest Coverage Ratio” means for any period the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense for such period.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
 
 
17

--------------------------------------------------------------------------------

 
 
“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by Carpenter in its Committed Loan Notice
or Bid Request, as the case may be and (b) as to each Absolute Rate Loan, a
period of not less than 14 days and not more than 180 days as selected by the
Borrower in its Bid Request; provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) no Interest Period shall extend beyond the Maturity Date.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of Capital Stock, bonds, notes, debentures, time deposits or
other securities of such other Person, (b) any deposit with, or advance, loan or
other extension of credit to or for the benefit of such Person (other than
deposits made in connection with the purchase of equipment or inventory in the
ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including by way of Guarantees of any obligation of
such Person, any support for a letter of credit issued on behalf of such Person
incurred for the benefit of such Person or in the case of any Subsidiary of
Carpenter, any release, cancellation, compromise or forgiveness in whole or in
part of any Indebtedness owing by such Subsidiary.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Carpenter (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
 
“Joint Fee Letter” means that certain letter agreement, dated as of October 27,
2009, among Bank of America, JPMorgan Chase Bank, NA, the Arrangers and
Carpenter.
 
“Krona” and “kr” mean the lawful currency of Sweden.
 
 
18

--------------------------------------------------------------------------------

 
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Carpenter and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit. 
Letters of Credit may be issued in Dollars or in an Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
 
19

--------------------------------------------------------------------------------

 
 
“Letter of Credit Fee” has the meaning specified in Section 2.04(i).
 
“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
 
“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable Laws of any jurisdiction), including
the interest of a purchaser of accounts receivable, chattel paper, payment
intangibles or promissory notes; provided, however, such term does not mean the
grant of a security interest created in connection with merchandise delivered to
Carpenter or any of its Subsidiaries on consignment until such time as any such
merchandise is taken out of consignment and sold to, used and consumed by
Carpenter or any of its Subsidiaries in their manufacturing processes.
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, Bid Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Subsidiary Borrower Request and
Assumption Agreement, each Note, each Issuer Document and each Fee Letter.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
 
“Marketable Securities” means the U.S. Government and Government-guaranteed
agency securities, U.S. Government-sponsored agency obligations, corporate debt
and other obligations permitted for investment by Carpenter and all of its
Wholly-Owned Subsidiaries in the “Policy Guidelines for Short-Term Excess Cash
Investments,” dated as of October 23, 2009, furnished by Carpenter to the
Administrative Agent, as modified and amended from time to time and reasonably
satisfactory to the Administrative Agent.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of Carpenter or Carpenter
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Borrower to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Borrower of any Loan Document to
which it is a party; provided that, for the avoidance of doubt, the appointment
of Gregory A. Pratt to serve as chairman of the board and interim chief
executive officer and president of the Borrower does not constitute a Material
Adverse Effect.
 
“Maturity Date” means November 24, 2012; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
 
20

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Carpenter or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Carpenter of Unreimbursed Amounts.
 
 
21

--------------------------------------------------------------------------------

 
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“Patriot Act” has the meaning specified in Section 11.18.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Carpenter or any
ERISA Affiliate or to which Carpenter or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
 
“Permitted Lien” has the meaning set forth in Section 7.02.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Carpenter or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.01(i).
 
“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.
 
“Public Lender” has the meaning specified in Section 6.01(i).
 
“Purchase Money Indebtedness” means Indebtedness of Carpenter or any Subsidiary
incurred for the purpose of financing all or any part of the purchase price or
cost of construction or improvement of property used in the business of
Carpenter or such Subsidiary.
 
“Register” has the meaning specified in Section 11.06(c).
 
 
22

--------------------------------------------------------------------------------

 
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a
Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of a Borrower shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Carpenter or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Carpenter’s stockholders, partners or members (or the
equivalent Person thereof).
 
“Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.
 
 
23

--------------------------------------------------------------------------------

 
 
“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to
Carpenter or any of its Subsidiaries of any property, whether owned by Carpenter
or any of its Subsidiaries as of the Closing Date or later acquired, which has
been or is to be sold or transferred by Carpenter or any of its Subsidiaries to
such Person or to any other Person from whom funds have been, or are to be,
advanced by such Person on the security of such property
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
 
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index/html, or as otherwise
published from time to time.


“Sanctioned Person” means (a) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index/html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, together with the rules and regulations promulgated thereunder.
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Borrower and any Cash Management Bank.
 
“Specified Hedge Agreement” means any  Hedging Contract permitted under this
Agreement that is entered into by and between any Borrower and any Hedging Bank.
 
 
24

--------------------------------------------------------------------------------

 
 
“Specified Obligations” means all existing or future payment and other
obligations owing by any Subsidiary Borrower under any Specified Cash Management
Agreement or Specified Hedge Agreement.
 
 “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Carpenter.
 
“Subsidiary Borrower” has the meaning specified in Section 2.15.
 
“Subsidiary Borrower Notice” has the meaning specified in Section 2.15.
 
“Subsidiary Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.05(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
 
25

--------------------------------------------------------------------------------

 
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
 
“Wholly–Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms. (a) Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing Carpenter’s
2009 Form 10-K, except as otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Carpenter or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Carpenter shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii)
Carpenter shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
 
27

--------------------------------------------------------------------------------

 
 
1.05 Exchange Rates; Currency Equivalents.  (a)  The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Carpenter hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.
 
(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.
 
1.06 Additional Alternative Currencies.  (a)  Carpenter may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent (provided that such requested currency is
available to each of the Lenders); and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.
 
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof.  Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.
 
 
28

--------------------------------------------------------------------------------

 
 
(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency.  If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify Carpenter and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify Carpenter and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify Carpenter.
 
1.07 Change of Currency.  (a)  Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
 
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
 
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
 
1.08 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.09 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.06, and reborrow under this Section
2.01.  Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon Carpenter’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans.  Each telephonic notice by Carpenter
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of Carpenter.  Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.04(c) and 2.05(c), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether Carpenter
is requesting a Committed Borrowing, a conversion of Committed Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Committed Loans to be borrowed, and (vii) if applicable, the
Subsidiary Borrower.  If Carpenter fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars.  If Carpenter fails to specify a Type of Committed Loan in a
Committed Loan Notice or if Carpenter fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If Carpenter requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.  No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.
 
 
30

--------------------------------------------------------------------------------

 
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by Carpenter, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection.  In the case of
a Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to Carpenter or the other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by Carpenter; provided, however, that if, on the date the Committed Loan Notice
with respect to such Borrowing denominated in Dollars is given by Carpenter,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and,
second, shall be made available to the applicable Borrower as provided above.
 
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
 
(d) The Administrative Agent shall promptly notify Carpenter and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify Carpenter and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
 
31

--------------------------------------------------------------------------------

 
 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
 
2.03 Bid Loans
 
(a) General.  Subject to the terms and conditions set forth herein, each Lender
agrees that Carpenter may from time to time request the Lenders to submit offers
to make loans (each such loan, a “Bid Loan”) to Carpenter prior to the Maturity
Date pursuant to this Section 2.03; provided, however, that after giving effect
to any Bid Borrowing, the Total Outstandings shall not exceed the Aggregate
Commitments.  There shall not be more than six different Interest Periods in
effect with respect to Bid Loans at any time.
 
(b) Requesting Competitive Bids.  Carpenter may request the submission of
Competitive Bids by delivering a Bid Request to each of the Lenders (with a copy
to the Administrative Agent) not later than 12:00 noon (i) one Business Day
prior to the requested date of any Bid Borrowing that is to consist of Absolute
Rate Loans, or (ii) four Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurocurrency Margin Bid Loans.  Each Bid Request
shall specify (A) the requested date of the Bid Borrowing (which shall be a
Business Day), (B) the aggregate principal amount of Bid Loans requested (which
must be $2,000,000 or a whole multiple of $1,000,000 in excess thereof), (C) the
Type of Bid Loans requested, (D) the duration of the Interest Period with
respect thereto and (E) the currency of the Bid Loans requested, and shall be
signed by a Responsible Officer of Carpenter.  No Bid Request shall contain a
request for (y) more than one Type of Bid Loan or (z) Bid Loans having more than
three different Interest Periods.  Unless the Administrative Agent otherwise
agrees in its sole and absolute discretion, Carpenter may not submit a Bid
Request if it has submitted another Bid Request within the prior five Business
Days.
 
(c) Submitting Competitive Bids.
 
(i) Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request.  Such Competitive Bid must be delivered directly to Carpenter (with a
copy to the Administrative Agent) not later than 10:30 a.m. (A) on the requested
date of any Bid Borrowing that is to consist of Absolute Rate Loans, and (B)
three Business Days prior to the requested date of any Bid Borrowing that is to
consist of Eurocurrency Margin Bid Loans; provided, however, that any
Competitive Bid submitted by Bank of America in its capacity as a Lender in
response to any Bid Request must be submitted directly to Carpenter (with a copy
to the Administrative Agent) not later than 10:15 a.m. on the date on which
Competitive Bids are required to be delivered by the other Lenders in response
to such Bid Request.  Each Competitive Bid shall specify (A) the proposed date
of the Bid Borrowing; (B) the principal amount of each Bid Loan for which such
Competitive Bid is being made, which principal amount (x) may be equal to,
greater than or less than the Commitment of the bidding Lender, (y) must be
$2,000,000 or a whole multiple of $1,000,000 in excess thereof, and (z) may not
exceed the principal amount of Bid Loans for which Competitive Bids were
requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate Bid
Loans, the Absolute Rate offered for each such Bid Loan and the Interest Period
applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with respect to each
such Eurocurrency Margin Bid Loan and the Interest Period applicable thereto;
and (E) the identity of the bidding Lender.
 
 
32

--------------------------------------------------------------------------------

 
 
(ii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request.  Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids.  Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error.  The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.
 
(iii) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.
 
(d) Notice to Carpenter of Competitive Bids.  Not later than 11:30 a.m. (i) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans, or (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurocurrency Margin Bid Loans, Carpenter shall
notify the Lenders (with a copy to the Administrative Agent) of the identity of
each Lender that has submitted a Competitive Bid that complies with Section
2.03(c) and of the terms of the offers contained in each such Competitive Bid.
 
(e) Acceptance of Competitive Bids.  Not later than 12:30 p.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, Carpenter shall notify the
Lenders (with a copy to the Administrative Agent) of its acceptance or rejection
of the offers notified to it pursuant to Section 2.03(d).  Carpenter shall be
under no obligation to accept any Competitive Bid and may choose to reject all
Competitive Bids.  In the case of acceptance, such notice shall specify the
aggregate principal amount of Competitive Bids for each Interest Period that is
accepted.  Carpenter may accept any Competitive Bid in whole or in part;
provided that:
 
(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;
 
(ii) the principal amount of each Bid Loan must be $2,000,000 or a whole
multiple of $1,000,000 in excess thereof;
 
 
33

--------------------------------------------------------------------------------

 
 
    (iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and
 
    (iv) Carpenter may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.
 
    (f) Procedure for Identical Bids.  If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of Section
2.03(e)(iii)) would be to cause the aggregate outstanding principal amount of
the applicable Bid Borrowing to exceed the amount specified therefor in the
related Bid Request, then, unless otherwise agreed by Carpenter, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.
 
    (g) Notice to Lenders of Acceptance or Rejection of Bids.  Carpenter shall
promptly notify each Lender having submitted a Competitive Bid whether (with a
copy to the Administrative Agent) or not its offer has been accepted and, if its
offer has been accepted, of the amount of the Bid Loan or Bid Loans to be made
by it on the date of the applicable Bid Borrowing.  Any Competitive Bid or
portion thereof that is not accepted by Carpenter by the applicable time
specified in Section 2.03(e) shall be deemed rejected.
 
    (h) Notice of Eurocurrency Base Rate.  If any Bid Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Administrative Agent shall determine the
Eurocurrency Base Rate for the relevant Interest Period, and promptly after
making such determination, shall notify Carpenter and the Lenders that will be
participating in such Bid Borrowing of such Eurocurrency Base Rate.
 
    (i) Funding of Bid Loans.  Upon satisfaction of the applicable conditions
set forth in Section 4.02, each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by Carpenter shall (i) make the amount of its Bid Loan(s) promptly available to
Carpenter in immediately available funds and (ii) simultaneously deliver to the
Administrative Agent (A) a summary of the terms of such Bid Loan and (B) a copy
of all documentation delivered by such Lender to Carpenter in connection with
such Bid Loan.
 
    (j) Notice of Range of Bids.  After each Competitive Bid auction pursuant to
this Section 2.03, the Borrower shall notify each Lender (with a copy to the
Administrative Agent) that submitted a Competitive Bid in such auction of the
ranges of bids submitted (without the bidder’s name) and accepted for each Bid
Loan and the aggregate amount of each Bid Borrowing.
 
   2.04    Letters of Credit.
 
    (a) The Letter of Credit Commitment.
 
 
34

--------------------------------------------------------------------------------

 
 
    (i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of Carpenter or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Carpenter or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by Carpenter for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by Carpenter that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, Carpenter’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly Carpenter may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
 
    (ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
    (A) subject to Section 2.04(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
    (B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
 
    (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
 
    (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
 
35

--------------------------------------------------------------------------------

 
 
    (B) the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
 
    (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000,
in the case of a commercial Letter of Credit, or $50,000, in the case of a
standby Letter of Credit;
 
    (D) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
 
    (E) the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
 
    (F) a default of any Lender’s obligations to fund under Section 2.04(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with Carpenter or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
 
    (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
    (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
    (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
 
36

--------------------------------------------------------------------------------

 
 
    (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
    (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Carpenter delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Carpenter.  Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, Carpenter shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
    (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from Carpenter and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of Carpenter (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 
 
37

--------------------------------------------------------------------------------

 
 
    (iii) If Carpenter so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, Carpenter shall not be required to make a specific
request to the L/C Issuer for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or Carpenter that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
    (iv) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Carpenter and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
    (c) Drawings and Reimbursements; Funding of Participations.
 
    (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Carpenter
and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, Carpenter shall reimburse the L/C Issuer
in such Alternative Currency, unless (A) the L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars,
Carpenter shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that Carpenter will reimburse the L/C Issuer in Dollars.  In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify
Carpenter of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), Carpenter shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  If Carpenter fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, Carpenter shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
 
38

--------------------------------------------------------------------------------

 
 
    (ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to Carpenter in such amount.  The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.
 
    (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Carpenter shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.
 
    (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
    (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Carpenter, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Carpenter of a Committed Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Carpenter to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
 
39

--------------------------------------------------------------------------------

 
 
    (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
    (d) Repayment of Participations.
 
    (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Carpenter or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.
 
    (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
    (e) Obligations Absolute.  The obligation of Carpenter to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
    (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
    (ii) the existence of any claim, counterclaim, setoff, defense or other
right that Carpenter or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
 
40

--------------------------------------------------------------------------------

 
 
    (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
    (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
    (v) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to Carpenter or any Subsidiary or in the
relevant currency markets generally; or
 
    (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Carpenter or any
Subsidiary.
 
Carpenter shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Carpenter’s instructions or other irregularity, Carpenter
will immediately notify the L/C Issuer.  Carpenter shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer.  Each Lender and Carpenter agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Carpenter hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Carpenter’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Carpenter may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Carpenter, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Carpenter which Carpenter proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
 
41

--------------------------------------------------------------------------------

 
 
(g) Cash Collateral.  (i)  Upon the request of the Administrative Agent, (A) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, Carpenter shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations.
 
    (ii) In addition, if the Administrative Agent notifies Carpenter at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105%  of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, Carpenter shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.
 
    (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
 
    (iv) Sections 2.06 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder.  For purposes of this Section 2.04, Section
2.06 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding
meanings.  Carpenter hereby grants to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.
 
 
42

--------------------------------------------------------------------------------

 
 
(h) Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and Carpenter when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
 
(i) Letter of Credit Fees.  Carpenter shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided that, during
such time that any Lender is a Defaulting Lender, then such Defaulting Lender
shall not receive (and Carpenter shall not be obligated to pay) a Letter of
Credit Fee.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09.  Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Carpenter shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Administrative Agent’s Fee Letter, computed on the
Dollar Equivalent of the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between Carpenter and the L/C Issuer, computed on the Dollar Equivalent
of the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
per annum specified in the Administrative Agent’s Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears; provided that, notwithstanding anything
to the contrary in the Administrative Agent’s Fee Letter, all fronting fees on
commercial Letters of Credit shall be paid as set forth above, by applying the
rate specified in the Administrative Agent’s Fee Letter without any per annum
adjustment and payable upon issuance or effectiveness, as applicable.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, Carpenter shall pay directly to the
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
 
43

--------------------------------------------------------------------------------

 
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Carpenter shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  Carpenter hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of Carpenter, and that
Carpenter’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
2.05    Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in its sole discretion and in reliance upon the
agreements of the other Lenders set forth in this Section 2.05, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to Carpenter from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that Carpenter shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof,
Carpenter may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
Carpenter’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of
Carpenter.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to Carpenter at its office by crediting
the account of Carpenter on the books of the Swing Line Lender in Same Day
Funds.
 
 
44

--------------------------------------------------------------------------------

 
 
(c) Refinancing of Swing Line Loans.
 
    (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of Carpenter (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish Carpenter with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.05(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to Carpenter in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
 
    (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.
 
    (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
 
45

--------------------------------------------------------------------------------

 
 
    (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Carpenter
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.05(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Carpenter to
repay Swing Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
    (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
 
    (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
    (e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall
be responsible for invoicing Carpenter for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
 
46

--------------------------------------------------------------------------------

 
 
    (f) Payments Directly to Swing Line Lender.  Carpenter shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
   2.06    Prepayments.  (a)  Each Borrower may, upon notice from Carpenter to
the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by Carpenter,
the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.
 
(b) No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender.
 
(c) Carpenter may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by Carpenter, Carpenter shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(d) If the Administrative Agent notifies Carpenter at any time that the Total
Outstandings at such time exceed an amount equal to 105%  of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or Carpenter shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.04(g)(ii), Carpenter shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.06(c) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect.  The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
 
 
47

--------------------------------------------------------------------------------

 
 
2.07    Termination or Reduction of Commitments.  Carpenter may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) Carpenter shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  The amount of any such Aggregate Commitment
reduction shall not be applied to the Alternative Currency Sublimit or the
Letter of Credit Sublimit unless otherwise specified by Carpenter.  Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
 
2.08    Repayment of Loans.  (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.
 
(b) The Borrower shall repay each Bid Loan on the last day of the Interest
Period in respect thereof.
 
(c) Carpenter shall repay each Swing Line Loan on the earlier to occur of (i)
the date ten Business Days after such Loan is made and (ii) the Maturity Date.
 
2.09    Interest.  (a)  Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost, (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate, (iii) each Bid Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period
therefor at a rate per annum equal to the Eurocurrency Base Rate for such
Interest Period plus (or minus) the Eurodollar Bid Margin, or at the Absolute
Rate for such Interest Period, as the case may be and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)  (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
 
2.10    Fees.  In addition to certain fees described in subsections (i) and (j)
of Section 2.04:
 
(a) Facility Fee.  Carpenter shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage; provided that, during such time that any
Lender is a Defaulting Lender, then such Defaulting Lender shall only be
entitled to receive (and Carpenter shall only be obligated to pay to or for the
benefit of such Defaulting Lender) a facility fee with respect to the actual
daily amount on the Outstanding Amount of all Committed Loans, Swing Line Loans
and drawn Letters of Credit of such Defaulting Lender.  The facility fee shall
accrue at all times during the Availability Period (and thereafter so long as
any Committed Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand).  The facility
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
 
 
49

--------------------------------------------------------------------------------

 
 
(b) Other Fees.  (i)  Carpenter shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts, at the times and to the parties specified in each Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 
    (ii) Carpenter shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.11 Computation of Interest and Fees.  All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.12 Evidence of Debt.  (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
 
 
50

--------------------------------------------------------------------------------

 
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.13    Payments Generally; Administrative Agent’s Clawback.  (a) General.  All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)  (i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans.  If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
 
    (ii) Payments by Borrowers; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
 
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
 
52

--------------------------------------------------------------------------------

 
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.14    Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Carpenter or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
 
 
53

--------------------------------------------------------------------------------

 
 
2.15    Subsidiary Borrowers.
 
    (a) Carpenter may at any time, upon not less than 15 Business Days’ notice
from Carpenter to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion), designate any
Subsidiary of Carpenter (an “Applicant Borrower”) as a Subsidiary Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit G (a “Subsidiary Borrower Request
and Assumption Agreement”).  The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require.  If the
Administrative Agent and the Required Lenders agree that an Applicant Borrower
shall be entitled to receive Loans hereunder, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit H (a “Subsidiary Borrower Notice”) to
Carpenter and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Subsidiary Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Subsidiary Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Subsidiary Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Committed Loan Notice or Letter of
Credit Application may be submitted by or on behalf of such Subsidiary Borrower
until the date five Business Days after such effective date; provided further,
that effective as of the Closing Date, the Required Lenders agree that each of
the following Subsidiaries may become a “Subsidiary Borrower” pursuant hereto
(subject to satisfaction of the other conditions set forth in this Section 2.15)
without any requirement of further written consent from the Required
Lenders:  (i) Carpenter Technology (Europe) S.A., a company organized and
existing under the laws of Belgium, (ii) Carpenter Technology (UK) Limited, a
company organized and existing under the laws of England and Wales, (iii)
Carpenter Powder Products AB, a company organized and existing under the laws of
Sweden and (iv) Carpenter Technology (Canada) Ltd.
 
    (b) The Obligations of Carpenter and each Subsidiary Borrower that is a
Domestic Subsidiary shall be joint and several in nature.  The Obligations of
all Subsidiary Borrowers that are Foreign Subsidiaries shall be joint and
several in nature, unless joint liability will result in a material adverse tax
consequence to any Borrower or Subsidiary, in which case, the Obligations of the
Borrower that would otherwise result in such material adverse tax consequence
will be several in nature.
 
    (c) Each Subsidiary of Carpenter that is or becomes a “Subsidiary Borrower”
pursuant to this Section 2.15 hereby irrevocably appoints Carpenter as its agent
for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Subsidiary Borrower hereunder.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by Carpenter, whether or not any such other Borrower joins therein.  Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to Carpenter in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Subsidiary Borrower.
 
 
54

--------------------------------------------------------------------------------

 
 
    (d) Carpenter may from time to time, upon not less than 15 Business Days’
notice from Carpenter to the Administrative Agent (or such shorter period as may
be agreed by the Administrative Agent in its sole discretion), terminate a
Subsidiary Borrower’s status as such, provided that there are no outstanding
Loans payable by such Subsidiary Borrower, or other amounts payable by such
Subsidiary Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Subsidiary Borrower’s status.
 
   2.16    Increase in Commitments.
 
    (a) Request for Increase.  Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), Carpenter
may from time to time request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $100,000,000; provided that any
such request for an increase shall be in a minimum amount of $5,000,000.  At the
time of sending such notice, Carpenter (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
 
    (b) Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
 
    (c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify Carpenter and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), Carpenter may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
 
    (d) Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and
Carpenter shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify Carpenter and the Lenders of the final allocation of such increase and
the Increase Effective Date.
 
 
55

--------------------------------------------------------------------------------

 
 
    (e) Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, Carpenter shall deliver to the Administrative Agent a certificate
of each Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Borrower (i) certifying
and attaching the resolutions adopted by such Borrower approving or consenting
to such increase, and (ii) in the case of Carpenter, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
 
    (f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
   3.01    Taxes.
 
    (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
    (ii) If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
 
 
56

--------------------------------------------------------------------------------

 
 
    (iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
 
    (b) Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
 
    (c) Tax Indemnifications.  (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection.  A certificate as to the amount of any such payment or liability
delivered to a Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
 
    (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
 
57

--------------------------------------------------------------------------------

 
 
    (d) Evidence of Payments.  Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
 
    (e) Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver to
Carpenter and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by Carpenter or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit Carpenter or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made by the
respective Borrowers hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions.
 
    (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
 
    (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Carpenter and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by Carpenter on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
 
    (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to Carpenter
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of Carpenter on behalf of such Borrower or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
             (I) executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
 
58

--------------------------------------------------------------------------------

 
 
    (II) executed originals of Internal Revenue Service Form W-8ECI,
 
    (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
    (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or
 
    (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.
 
    (iii) Each Lender shall promptly (A) notify Carpenter and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
    (iv) Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
 
 
59

--------------------------------------------------------------------------------

 
 
    (f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.
 
   3.02    Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to Carpenter through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans or, if
such notice relates to the unlawfulness or asserted unlawfulness of charging
interest based on the Eurocurrency Base Rate, to make Base Rate Loans as to
which the interest rate is determined with reference to the Eurocurrency Base
Rate, shall be suspended until such Lender notifies the Administrative Agent and
Carpenter that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
of such Lender and Base Rate Loans as to which the interest rate is determined
with reference to the Eurocurrency Base Rate to Base Rate Loans as to which the
rate of interest is not determined with reference to the Eurocurrency Base Rate,
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans or a Base Rate Loan as to which the interest rate
is determined with reference to the Eurocurrency Base Rate.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.
 
 
60

--------------------------------------------------------------------------------

 
 
   3.03    Inability to Determine Rates.  If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
Base Rate Loan as to which the interest rate is determined with reference to the
Eurocurrency Base Rate or a conversion to or continuation thereof that (a)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurocurrency Base
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with a Base Rate Loan, or (c) the Eurocurrency Base Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with a Base Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify Carpenter and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies, and Base Rate Loan as to which the interest
rate is determined with reference to the Eurocurrency Base Rate shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice and during such period Base Rate Loans shall be
made and continued based on the interest rate determined by the greater of
clauses (a) and (b) in the definition of Base Rate.  Upon receipt of such
notice, Carpenter may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans in the affected currency or
currencies or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
 
   3.04    Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
    (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
 
    (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer);
 
    (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
 
 
61

--------------------------------------------------------------------------------

 
 
    (iv) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Carpenter will pay
(or cause the applicable Subsidiary Borrower to pay) to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
 
    (b) Capital Requirements.  If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Carpenter will pay (or cause the applicable Subsidiary Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
 
    (c) Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Carpenter shall be
conclusive absent manifest error.  Carpenter shall pay (or cause the applicable
Subsidiary Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
    (d) Delay in Requests.  Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Carpenter of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
 
62

--------------------------------------------------------------------------------

 
 
    (e) Additional Reserve Requirements.  Carpenter shall pay (or cause the
applicable Subsidiary Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided Carpenter shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.
 
   3.05    Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, Carpenter shall promptly compensate
(or cause the applicable Subsidiary Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
 
    (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
    (b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Carpenter or the
applicable Subsidiary Borrower;
 
    (c) any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
 
    (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Carpenter
pursuant to Section 11.13;
 
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  Carpenter shall also pay (or cause the applicable Subsidiary Borrower
to pay) any customary administrative fees charged by such Lender in connection
with the foregoing.
 
    For purposes of calculating amounts payable by Carpenter (or the applicable
Subsidiary Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.
 
 
63

--------------------------------------------------------------------------------

 
 
   3.06    Mitigation Obligations; Replacement of Lenders.
 
    (a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  Carpenter hereby agrees to
pay (or to cause the applicable Subsidiary Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.
 
    (b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, Carpenter may replace such Lender in accordance with Section
11.13.
 
   3.07    Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
   4.01    Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
 
    (a) The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and Carpenter;
 
(ii) Notes executed by the Borrowers in favor of each Lender requesting Notes;
 
 
64

--------------------------------------------------------------------------------

 
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Borrower is a party;
 
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(v) a favorable opinion of counsel to the Borrowers, addressed to the
Administrative Agent and each Lender;
 
(vi) a certificate of a Responsible Officer of each Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Borrower and the validity
against such Borrower of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(vii) a certificate signed by a Responsible Officer of Carpenter certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the June 30,
2009 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; and (C) the current Debt
Ratings;
 
(viii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on September 30, 2009, signed by a Responsible
Officer of the Company;
 
(ix) evidence that the Existing Credit Agreement has been, or concurrently with
the Closing Date is being, terminated and all obligations thereunder have been
or, concurrently with the Closing Date are being, paid in full, or in the case
of letters of credit, cash-collateralized or otherwise adequately supported; and
 
(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
 
    (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
 
    (c) Unless waived by the Administrative Agent, Carpenter shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent actually incurred and invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Carpenter and
the Administrative Agent).
 
 
65

--------------------------------------------------------------------------------

 
 
    Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
   4.02    Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Borrower contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (unless such representation
and warranty is subject to a materiality or Material Adverse Effect qualifier in
which case it will be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
(d) If the applicable Borrower is a Subsidiary Borrower, then the conditions of
Section 2.15 to the designation of such Borrower as a Subsidiary Borrower shall
have been met to the satisfaction of the Administrative Agent.
 
(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, the fact that no Lender shall have notified the Administrative Agent
(which shall promptly notify the applicable Borrower and the other Lenders)
within two Business Days of such Lender’s receipt of the Committed Loan Notice
for such Borrowing that deposits in the relevant currency are not available to
such Lender in the applicable interbank market for the relevant Interest Period
and there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
 
 
66

--------------------------------------------------------------------------------

 
 
    Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by Carpenter shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
    The Borrowers represent and warrant to the Administrative Agent, the L/C
Issuer and the Lenders that:
 
   5.01    Existence, Qualification and Power; Compliance with Laws.  The
Borrowers and their respective Subsidiaries (a) are corporations or other
entities duly organized, validly existing and in good standing under the Laws of
the jurisdiction of their respective incorporation or organization, (b) have all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals (i) to own or lease their respective assets and carry on
their respective business and (ii) to execute, deliver, and perform their
respective obligations under the Loan Documents to which they are a party, (c)
are duly qualified and licensed and are in good standing under the Laws of each
jurisdiction where their ownership, lease or operation of properties or the
conduct of their respective businesses require such qualification or license and
(d) are in compliance with all Laws, except in each case referred to in clause
(b)(i), (c) and this clause (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
   5.02    Authorization; No Contravention.  The execution, delivery and
performance by each Borrower of each Loan Document to which it is party, has
been duly authorized by all necessary corporate or similar action, and do not
and will not (a) contravene the terms of its Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or any material properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (c) violate any Law.
 
5.03    Governmental and Other Authorizations.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of this Agreement or any other Loan Document, which has
not been obtained.
 
5.04    Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Borrower that is party thereto.  This Agreement constitutes, and each other Loan
Document to which any Borrower is a party when executed and delivered will
constitute, a legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and by
equitable principles of general applicability (regardless of whether enforcement
is sought by proceedings in equity or at law).
 
 
67

--------------------------------------------------------------------------------

 
 
5.05    Financial Condition.
 
(a) Annual Financial Statements.  The consolidated balance sheet of Carpenter
and its Consolidated Subsidiaries as of June 30, 2009 and the related
consolidated statements of income and cash flows for the fiscal year then ended,
reported on by PricewaterhouseCoopers and set forth in Carpenter’s 2009 Form
10–K, fairly present in all material respects, in conformity with GAAP, the
consolidated financial position of Carpenter and its Consolidated Subsidiaries
as of such date and their consolidated results of operations and cash flows for
such fiscal year.
 
(b) Interim Financial Statements.  The unaudited consolidated balance sheet of
Carpenter and its Consolidated Subsidiaries as of September 30, 2009 and the
related unaudited consolidated statements of income and cash flows for the three
months then ended, set forth in Carpenter’s Latest Form 10–Q, fairly present in
all material respects, in conformity with GAAP applied on a basis consistent
with the financial statements referred to in Section 5.05(a), the consolidated
financial position of Carpenter and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such
three–month period (subject to normal year–end audit adjustments and the absence
of footnotes required under GAAP).
 
(c) Material Adverse Effect.  Since June 30, 2009, there has been no Material
Adverse Effect, and no event or development has occurred which could reasonably
be expected to result in a Material Adverse Effect.
 
(d) Post-Closing Financial Statements.  The financial statements delivered to
the Lenders pursuant to Section 6.01(a) and (b), if any, (i) have been and will
be prepared in accordance with GAAP (except as may otherwise be permitted under
Section 6.01(a) and (b)) and (ii) present fairly in all material respects (on
the basis disclosed in the footnotes to such financial statements, if any) the
consolidated financial condition, results of operations and cash flows of
Carpenter and its Consolidated Subsidiaries as of the respective dates thereof
and for the respective periods covered thereby.
 
(e) Disclosure of Liabilities and Obligations.  Except as fully reflected in the
financial statements referred to in Section 5.05(a), (b) and (d) and the notes
thereto, there are no material liabilities or obligations with respect to
Carpenter or any of its Consolidated Subsidiaries of any nature whatsoever that
are required in accordance with GAAP to be reflected in such financial
statements and that are not so reflected.
 
   5.06    Litigation.  There are no actions, suits, investigations or legal,
equitable, arbitration or administrative proceedings pending or, to the
knowledge of any Borrower, threatened against or affecting Carpenter or any of
its Subsidiaries or against any of their properties or revenues that (a) purport
to affect or pertain to any Loan Document or (b) if determined adversely, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 
 
5.07    No Default.  Neither Carpenter nor any Subsidiary is in default in any
respect under any Contractual Obligation which default could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred or exists or would result from the consummation of the transactions
contemplated by this Agreement and the other Loan Documents.
 
5.08    Ownership of Property; Liens.  Carpenter and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, have a
Material Adverse Effect.  As of the Closing Date, the property of Carpenter and
its Subsidiaries is subject to no Liens, other than Liens permitted by Section
7.02.
 
5.09    Environmental Compliance.  Carpenter and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof each Borrower has reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate, have
a Material Adverse Effect.
 
5.10    Insurance.  The properties of Carpenter and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Carpenter, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Carpenter or its Subsidiaries operate.
 
5.11    Taxes.  Carpenter and its Subsidiaries have filed all Federal, state,
material local, material foreign and other material tax returns and reports
required to be filed, and have paid all Federal, state, material local, material
foreign and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP.  There is no proposed tax assessment against Carpenter or
any Subsidiary that would, if made, have a Material Adverse Effect.  Neither any
Borrower or any Subsidiary thereof is party to any tax sharing agreement.
 
5.12    ERISA and Foreign Benefit Plan Compliance.
 
    (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Carpenter, nothing has occurred which would prevent, or cause the loss of,
such qualification.  Carpenter and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
 
69

--------------------------------------------------------------------------------

 
 
    (b) There are no pending or, to the knowledge of Carpenter, threatened
claims, actions or lawsuits (other than routine claims for benefits), or action
by any Governmental Authority, with respect to any Plan that could be reasonably
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could be reasonably expected to result in a
Material Adverse Effect.
 
    (c) (i)  No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Carpenter
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Carpenter nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Carpenter
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
 
    (d) With respect to any Foreign Benefit Plan, (i) each Foreign Benefit Plan
is in compliance in all material respects with applicable Law except to the
extent set forth in subparagraph (ii), (ii) the aggregate of the accumulated
benefit obligations under all Foreign Benefit Plans does not exceed the current
fair market value of the assets held in the trust or similar funding vehicles
for such Foreign Benefit Plans in an amount in excess of $20,000,000, and (iii)
reasonable reserves have been established in accordance with prudent business
practice or where required by ordinary accounting practices in the jurisdiction
in which such Foreign Benefit Plan is maintained.  There are no material
actions, suits or claims (other than routine claims for benefits) pending, or
the knowledge of Carpenter, threatened against it or any of the Borrowers or any
of their respective Subsidiaries with respect to any Foreign Benefit Plan.
 
   5.13    Subsidiaries.  Schedule 5.13 sets forth a complete and accurate list
as of the Closing Date of all Subsidiaries of Carpenter.  Schedule 5.13 sets
forth as of the Closing Date the jurisdiction of formation of each such
Subsidiary, the number of authorized shares of each class of Equity Interests of
each such Subsidiary, the number of outstanding shares of each class of Equity
Interests, the number and percentage of outstanding shares of each class of
Equity Interests of each such Subsidiary owned (directly or indirectly) by any
Person and the number and effect, if exercised, of all Equity Equivalents with
respect to Capital Stock of each such Subsidiary.  The true and correct U.S.
taxpayer identification number of Carpenter and each Subsidiary Borrower that is
a Domestic Subsidiary and a party hereto on the Closing Date is set forth on
Schedule 5.13.  The true and correct unique identification number of each
Designated Borrower that is a Foreign Subsidiary and a party hereto on the
Closing Date that has been issued by its jurisdiction of organization and the
name of such jurisdiction are set forth on Schedule 5.13.
 
 
70

--------------------------------------------------------------------------------

 
 
   5.14    Margin Regulation; Investment Company Act.
 
    (a) None of Carpenter and its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying “margin stock” within the meaning of Regulation U.  No
part of the Letters of Credit or proceeds of the Loans will be used, directly,
or indirectly, for the purpose of purchasing or carrying any “margin stock”
within the meaning of Regulation U.  Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the applicable Borrower only or of such
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.02 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(f) will
be margin stock.  None of the transactions contemplated by this Agreement
(including the direct or indirect use of the proceeds of the Loans) will violate
or result in a violation of the Securities Act, as amended, the Exchange Act or
regulations issued pursuant thereto, or Regulations T, U or X.
 
    (b) None of Carpenter, any Person Controlling Carpenter, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
   5.15    Disclosure.  No statement, information, report, representation, or
warranty made by any Borrower in any Loan Document or furnished to the
Administrative Agent or any Lender by or on behalf of any Borrower in connection
with any Loan Document contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
   5.16    Intellectual Property.  Carpenter and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other rights that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the knowledge of any
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Carpenter or any Subsidiary infringes upon any rights held by any
other Person.  No claim or litigation regarding any of the foregoing is pending
or, to the knowledge of any Borrower, threatened, and no patent, invention,
device, application, principle or any Law is pending or, to the knowledge of any
Borrower, proposed, which, in either case, could reasonably be expected to have
a Material Adverse Effect.
 
   5.17    Compliance with Laws.  Each Borrower and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
 
71

--------------------------------------------------------------------------------

 
 
   5.18    Representations as to Foreign Obligors.  Each Foreign Obligor
represents and warrants to the Administrative Agent and the Lenders that:
 
(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental
acts.  Neither such Foreign Obligor nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.
 
(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document.
 
(c) There is no material tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents.
 
(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is incorporated or organized and existing, not subject to any notification or
authorization except such as have been made or obtained.
 
   5.19    OFAC; Anti-Terrorism Laws.
 
    (a) No Borrower is a Sanctioned Person or does business in a Sanctioned
Country or with a Sanctioned Person, in each case in violation of the economic
sanctions of the United States administered by OFAC.
 
    (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.  The Borrowers and their
Subsidiaries are in compliance in all material respects with the PATRIOT Act.
 
 
72

--------------------------------------------------------------------------------

 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
    The Borrowers agree that so long as any Lender has any Commitment hereunder,
any Obligation or other amount payable hereunder or under any Note or other Loan
Document or any L/C Obligation remains unpaid or any Letter of Credit remains
unexpired:
 
   6.01    Information.  Carpenter will furnish, or cause to be furnished, to
the Administrative Agent, and the Administrative Agent will furnish each of the
Lenders:
 
(a) Annual Financial Statements.  As soon as available and in any event within
90 days (or, if earlier and if applicable to Carpenter, the annual report
deadline under the Exchange Act rules and regulations) after the end of each
fiscal year of Carpenter, a consolidated balance sheet and income statement of
Carpenter and its Consolidated Subsidiaries, as of the end of such fiscal year,
and the related consolidated statements of operations and retained earnings and
cash flows for such fiscal year, setting forth in comparative form consolidated
figures for the preceding fiscal year, all such financial statements to be in
reasonable form and detail and audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any qualifications or exceptions not reasonably acceptable to the
Required Lenders) to the effect that such consolidated financial statements have
been prepared in accordance with GAAP and present fairly the consolidated
financial position and consolidated results of operations and cash flows of
Carpenter and its Consolidated Subsidiaries in accordance with GAAP consistently
applied (except for changes with which such accountants concur).
 
(b) Quarterly Financial Statements.  As soon as available, and in any event
within 45 days (or, if earlier and if applicable to Carpenter, the quarterly
report deadline under the Exchange Act rules and regulations) after the end of
each of the first three fiscal quarters in each fiscal year of Carpenter, a
consolidated balance sheet of Carpenter and its Consolidated Subsidiaries as of
the end of such fiscal quarter, together with related consolidated statements of
operations and retained earnings and cash flows for such fiscal quarter and the
then elapsed portion of such fiscal year, setting forth in comparative form
consolidated figures for the corresponding periods of the preceding fiscal year,
all such financial statements to be in form and detail and reasonably acceptable
to the Administrative Agent, and accompanied by a certificate of the chief
financial officer of Carpenter to the effect that such quarterly financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the consolidated financial position and consolidated results
of operations and cash flows of Carpenter and its Consolidated Subsidiaries in
accordance with GAAP consistently applied, subject to changes resulting from
normal year–end audit adjustments and the absence of footnotes required by GAAP.
 
 
73

--------------------------------------------------------------------------------

 
 
(c) Compliance Certificate.  At the time of delivery of the financial statements
provided for in Sections 6.01(a) and 6.01(b) above, a duly completed compliance
certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of Carpenter, substantially in the form of Exhibit E
(the “Compliance Certificate”) (i) demonstrating compliance with the financial
covenants contained in Section 7.12 by calculation thereof as of the end of the
fiscal period covered by such financial statements, (ii) stating that no Default
or Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action Carpenter proposes to
take with respect thereto, (iii) stating whether, since the date of the most
recent financial statements delivered hereunder, there has been any material
change in GAAP as applied in the preparation of the financial statements of
Carpenter and its Consolidated Subsidiaries, and, if so, describing such change.
 
(d) Reports.  Promptly after the same are filed or made available, copies, which
may be in electronic format, of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of Carpenter, and
copies of all annual, regular, periodic and special reports and registration
statements which Carpenter may file or be required to file with the Securities
and Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act
of 1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto.
 
(e) Notices.  Prompt notice, after obtaining knowledge thereof, of: (i) the
occurrence of any Default or Event of Default; (ii) any matter that has resulted
or may result in a Material Adverse Effect, including (A) breach or
non–performance of, or any default under, a Contractual Obligation of Carpenter
or any Subsidiary, which could reasonably be expected to have a Material Adverse
Effect; (B) any dispute, litigation, investigation, proceeding or suspension
between Carpenter or any Subsidiary and of Governmental Authority, which could
reasonably be expected to have a Material Adverse Effect; (C) the commencement
of, or any material development in, any litigation or proceeding affecting
Carpenter or any Subsidiary, including pursuant to any applicable Environmental
Law, which could reasonably be expected to have a Material Adverse Effect; (D)
any litigation, investigation or proceeding affecting any Borrower in which the
amount involved exceeds $5,000,000, or in which injunctive relief or similar
relief is sought, which relief, if granted, could be reasonably expected to have
a Material Adverse Effect; (E) the occurrence of any ERISA Event, which could
reasonably be expected to have a Material Adverse Effect; (F) any material
change in accounting policies or financial reporting practice by Carpenter or
any Subsidiary; and (G) of any announcement by Moody’s or S&P of any change in
either Debt Rating.  Each notice pursuant to this Section 6.01(e) shall (i) be
accompanied by a statement of a Responsible Officer of Carpenter setting forth
details of the occurrence referred to therein and stating what action Carpenter
has taken and proposes to take with respect thereto and (ii) describe with
particularity any and all provisions of this Agreement or other Loan Document
that have been breached.
 
(f) Annual Business Plan and Budget.  Prior to the 30th day after the beginning
of each fiscal year of Carpenter, an annual business plan and budget of
Carpenter and its Consolidated Subsidiaries.
 
(g) Other Information.  With reasonable promptness upon request therefor, such
other information regarding the business, properties or financial condition of
Carpenter or any Subsidiary as the Administrative Agent or the Required Lenders
may reasonably request.
 
 
74

--------------------------------------------------------------------------------

 
 
(h) Lender Communications.  Documents required to be delivered pursuant to
Section 6.01(a), (b) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Carpenter posts such documents, or provides a link thereto on Carpenter’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on Carpenter’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) Carpenter shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests
Carpenter to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) Carpenter shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance Carpenter shall be required to provide a paper copy of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Carpenter with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”  Notwithstanding the foregoing, no Borrower shall be
under any obligation to mark any Borrower Materials “PUBLIC.”
 
6.02    Payment of Obligations.  Carpenter will, and will cause each of its
Subsidiaries to, pay and discharge as the same shall become due and payable
(after giving effect to all applicable grace and cure periods), all its
obligations and liabilities which if not paid and discharged could reasonably be
expected to have a Material Adverse Effect, including: (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by Carpenter or such Subsidiary; and (b) all lawful claims which, if unpaid,
would by Law become a Lien (other than a Permitted Lien) upon its property.
 
 
75

--------------------------------------------------------------------------------

 
 
6.03    Preservation of Existence, Etc.  Carpenter will, and will cause each of
its Subsidiaries to, preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization; take all reasonable action to maintain all rights, privileges,
permits licenses and franchises necessary in the normal conduct of its business,
except in a transaction permitted by Section 7.04 or 7.05; and preserve or renew
all of its registered patents, trademarks, trade names and service marks, the
non–preservation or non–maintenance of which could reasonably be expected to
have a Material Adverse Effect.
 
6.04    Maintenance of Properties.  Carpenter will, and will cause each of its
Subsidiaries to, (a) subject to the provisions of clause (b) of this Section
6.04, maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
6.05    Maintenance of Insurance.  Carpenter will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies not Affiliates of Carpenter, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.
 
6.06    Compliance with Laws.  Carpenter will, and will cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith or a
bona fide dispute exists with respect thereto or (b) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect.
 
6.07    Books and Records.  Carpenter will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP shall be made of all financial
transactions and matters involving the assets and business of Carpenter or such
Subsidiary, as the case may be; and maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over Carpenter or such Subsidiary, as
the case may be.
 
6.08    Inspection Rights.  Carpenter will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Carpenter all at the
expense of Carpenter (provided that Carpenter shall only be obligated to
reimburse the Administrative Agent and Lenders for such expense in connection
with one such visit per fiscal year so long as no Event of Default then exists);
provided, however, that when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Carpenter at any time
during normal business hours and without advance notice.
 
 
76

--------------------------------------------------------------------------------

 
 
6.09    Compliance with ERISA.  Carpenter will, and will cause each of its ERISA
Affiliates to, (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code.
 
6.10    Use of Proceeds.  Each Borrower will use the proceeds of the Credit
Extensions for working capital and other general corporate purposes not in
contravention of any Law or of any Loan Document, including, without limitation,
making Investments permitted by this Agreement.
 
6.11    OFAC; PATRIOT Act Compliance.  Each Borrower will, and will cause each
of its Subsidiaries to, (a) refrain from doing business in a Sanctioned Country
or with a Sanctioned Person, in each case in violation of the economic sanctions
of the United States administered by OFAC, and (b) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
ARTICLE VII
NEGATIVE COVENANTS
 
    Each Borrower agrees that so long as any Lender has any Commitment
hereunder, any Obligation or other amount payable hereunder or under any Note or
other Loan Document or any L/C Obligation remains unpaid or any Letter of Credit
remains unexpired:
 
   7.01    Limitation on Indebtedness.  Carpenter will not, nor will it cause or
permit any Subsidiary to, directly or indirectly, incur, create, assume or
permit to exist any Indebtedness except:
 
    (a) Indebtedness of Carpenter and its Subsidiaries outstanding on the
Closing Date and disclosed on Schedule 7.01 and any extensions, renewals or
refinancings thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the
Borrowers or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such extending, renewing or refinancing
Indebtedness does not exceed the then applicable market interest rate and (iii)
the existing letters of credit listed on Schedule 7.01 may only be extended,
renewed or refinanced with Letters of Credit issued under this Agreement;
 
 
77

--------------------------------------------------------------------------------

 
 
    (b) Indebtedness of the Borrowers under this Agreement and the other Loan
Documents;
 
    (c) Indebtedness of Carpenter and its Subsidiaries not otherwise permitted
by this Section 7.01 incurred after the Closing Date in an aggregate principal
amount not to exceed $350,000,000 at any time outstanding; provided that (i) up
to $25,000,000 aggregate principal amount of such Indebtedness may be secured,
(ii) no Default or Event of Default shall have occurred and be continuing
immediately before and immediately after giving effect to such incurrence and
(iii) upon giving effect on a pro–forma basis to the incurrence of such
Indebtedness and to the concurrent retirement of any other Indebtedness of
Carpenter or any subsidiary, Carpenter shall be in compliance with the financial
covenants set forth in Section 7.12; and
 
    (d) Purchase Money Indebtedness of Carpenter and its Subsidiaries incurred
after the Closing Date; provided that (i) such Indebtedness is issued and any
Liens securing such Indebtedness are created concurrently with, or within 90
days after, the acquisition of the asset financed, (ii) such Indebtedness does
not exceed the cost of the property being acquired on the date of the
acquisition, plus any related costs of the acquisition or financing of such
property.
 
   7.02    Restriction on Liens.  Carpenter will not, and will not cause or
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests or other securities
of any Person, including any Subsidiary of Carpenter) now owned or hereafter
acquired by it or on any income or rights in respect thereof, except Liens
described in any of the following clauses (collectively, the “Permitted Liens”):
 
    (a) Liens existing on the Closing Date and listed on Schedule 7.02 hereto,
provided that such Liens shall secure only those obligations which they secure
on the date hereof (and permitted extensions, renewals and refinancings of such
obligations) and shall not subsequently apply to any other property or assets of
Carpenter and its Subsidiaries (other than accessions to and the proceeds of the
property or assets subject to such Liens to the extent provided by the terms
thereof on the date hereof);
 
    (b) existing and future Liens (other than any Liens imposed by ERISA or
pursuant to any Environmental Law) for taxes, assessments or governmental
charges or levies not yet due or being contested in good faith and by
appropriate proceedings diligently pursued for which adequate reserves (in the
good faith judgment of the management of Carpenter) have been established in
accordance with GAAP (and as to which the property or assets subject to any such
Lien is not yet subject to foreclosure, sale or loss on account thereof);
 
 
78

--------------------------------------------------------------------------------

 
 
    (c) existing and future Liens imposed by Law securing the charges, claims,
demands or levies of landlords, carriers, warehousemen, mechanics, carriers and
other like persons which were incurred in the ordinary course of business and
which (i) do not, individually or in the aggregate, materially detract from the
value of the property or assets which are material to the business of Carpenter
or any of its Subsidiaries and which are the subject of such Lien or materially
impair the use thereof in the operation of the business of Carpenter or any of
its Subsidiaries or (ii) which are being contested in good faith by appropriate
proceedings diligently pursued, which proceedings have the effect of preventing
the forfeiture or sale of the property or assets subject to such Lien;
 
    (d) Liens arising from judgments, decrees or attachments (or securing of
appeal bonds with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01;
 
    (e) existing and future Liens (other than any Liens imposed by ERISA or
pursuant to any Environmental Law) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
tenders, statutory obligations, surety bonds (other than appeal bonds), bids,
leases, government contracts, performance and return–of–money bonds and other
similar obligations incurred in the ordinary course of business;
 
    (f) existing and future zoning restrictions, easements, rights of way,
licenses, reservations, covenants, conditions, waivers, restrictions on the use
of property or other minor encumbrances or irregularities of title not securing
Indebtedness which do not, individually or in the aggregate, materially impair
the use of any property in the operation or business of Carpenter or any of its
Subsidiaries or the value of such property for the purpose of such business;
 
    (g) Liens securing (i) the secured Indebtedness permitted to be incurred
under Section 7.01(c)(i) and (ii) Purchase Money Indebtedness permitted to be
incurred under Section 7.01(d); provided that, with respect to clause (ii), such
Lien does not at any time encumber any property other than the property financed
by such Indebtedness.
 
    (h) any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of Carpenter; provided that (i) such Liens were not created
in contemplation of such event and (ii) such Liens do not extend to any assets
other than those affected thereby prior to such event;
 
    (i) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into Carpenter or a Subsidiary of Carpenter;
provided that (i) such Liens were not created in contemplation of such event and
(ii) such Liens do not extend to any assets other than those affected thereby
prior to such event;
 
    (j) any Lien existing on any asset prior to the acquisition thereof by
Carpenter or a Subsidiary of Carpenter; provided that (i) such Liens were not
created in contemplation of such event and (ii) such Liens do not extend to any
assets other than those affected thereby prior to such event;
 
 
79

--------------------------------------------------------------------------------

 
 
    (k) existing and future Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set–off or similar
rights, in each case incurred in the ordinary course of business; and
 
(l) Liens other than those permitted by clause (a) through clause (k) of this
Section 7.02 on property or assets of Carpenter and its Subsidiaries now owned
or hereafter acquired by it, or on any income or rights in respect thereof, not
in excess of 15% of Consolidated Tangible Net Worth.
 
7.03    Investments.  The Borrower will not, and will not cause or permit any of
its Subsidiaries to, make or acquire, any Investment in any Person, except the
following (such Investments described below being herein referred to as
“Permitted Investments”):
 
(a) Investments other than those permitted by Sections 7.03(a) through (h)
existing on the date hereof and listed on Part I Schedule 7.03;
 
(b) Investments held by Carpenter or such Subsidiary in the form of Cash
Equivalents and Eligible Investments;
 
(c) advances to officers, directors and employees of Carpenter and Subsidiaries
in an aggregate amount not to exceed $2,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;
 
(d) Investments of Carpenter, or of any Subsidiary thereof, in Carpenter or
another Wholly-Owned Subsidiary thereof;
 
(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
 
(f) Investments permitted by Section 7.04;
 
(g) Investments consisting of the acquisition by Carpenter or any of is
Subsidiaries of assets or shares of Capital Stock of any other Person; provided,
that (i) no Default or Event of Default shall have occurred and be continuing,
(ii) the Person whose assets or shares of Capital Stock are acquired pursuant to
this clause (g) shall be engaged in substantially the same or related line of
business as Carpenter and its Subsidiaries are engaged in as of the Closing Date
and (iii) after giving effect to any such acquisition, Carpenter shall be in pro
forma compliance with the covenants set forth in Section 7.12 of this Agreement;
 
(h) Investments in joint ventures and other non wholly-owned entities (i)
existing on the date hereof and listed on Part II of Schedule 7.03 and (ii) made
after the date hereof in an aggregate amount (excluding any such Investments
permitted pursuant to Section 7.03(h)(i)) not to exceed fifteen percent (15%) of
Consolidated Tangible Net Worth; and
 
(i) Investments, other than those permitted by clause (a) through clause (h) of
this Section 7.03, made in the ordinary course of business and consistent with
past practices of Carpenter and its Subsidiaries.
 
 
80

--------------------------------------------------------------------------------

 
 
7.04    Fundamental Changes.  Carpenter will not, and will not cause or permit
any of its Subsidiaries to, merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:
 
(a) any Subsidiary of a Borrower may merge with (i) such Borrower or Carpenter,
provided that such Borrower shall be the continuing or surviving Person, or in
the case of a merger involving Carpenter, Carpenter shall be the continuing or
surviving Person, or (ii) any one or more Subsidiaries (other than a Borrower)
of such Borrower, provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or
surviving Person; and
 
(b) any Subsidiary of a Borrower may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to such Borrower or Carpenter or to
another Subsidiary (other than a Borrower) of such Borrower; provided that if
the seller in such a transaction is a Wholly–Owned Subsidiary, then the
purchaser must also be a Wholly–Owned Subsidiary.
 
7.05    Dispositions.  Carpenter will not, and will not cause or permit any of
its Subsidiaries to, make any Disposition or enter into any agreement to make
any Disposition, except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of inventory and in the ordinary course of business;
 
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d) Dispositions of property by Carpenter or any Subsidiary of Carpenter to
Carpenter or to a Wholly–Owned Subsidiary of Carpenter;
 
(e) Dispositions permitted by Section 7.04; and
 
(f) in addition to the Dispositions permitted by clause (a) through clause (e)
of this Section 7.05, Dispositions of property of Carpenter or any Subsidiary,
including Capital Stock of any Subsidiary, provided that such dispositions
consummated during the term of this Agreement in the aggregate do not exceed 15%
of the total assets of Carpenter and its Subsidiaries;
 
provided, however, that any Disposition pursuant to clauses (a) through (e) of
property having a book value in excess of $25,000,000 shall be for fair market
value.
 
7.06    Restricted Payments.  Carpenter will not, and will not cause or permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
 
(a) each Subsidiary may make Restricted Payments to Carpenter and to
Wholly–Owned Subsidiaries (and, in the case of a Restricted Payment by a
non–Wholly–Owned Subsidiary, to Carpenter and any Subsidiary and to each other
owner of Equity Interests of such Subsidiary on a pro–rata basis based on their
relative ownership interests);
 
 
81

--------------------------------------------------------------------------------

 
 
(b) Carpenter and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests (exclusive of
Disqualified Stock) of such Person;
 
(c) Carpenter and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock; provided that, (i) any such purchase, redemption or
other acquisition for value shall not have a Material Adverse Effect and (ii)
immediately prior to and after giving effect to any such proposed action, no
Default or Event of Default shall have occurred and be continuing; and
 
(d) Carpenter may declare or pay cash dividends to its stockholders; provided
that, (i) any such declaration or payment shall not have a Material Adverse
Effect and (ii) immediately after giving effect to any such proposed action, no
Default or Event of Default shall have occurred and be continuing.
 
7.07    ERISA.  Carpenter will not, nor will it cause or permit any Subsidiary
to, at any time engage in a transaction which could be subject to Section 4069
or 4212(c) of ERISA, or permit any Plan to (a) engage in any non–exempt
“prohibited transaction” (as defined in Section 4975 of the Code); (b) fail to
comply with ERISA or any other applicable Laws; or (c) fail to satisfy any
“minimal funding standard” (as defined in Section 302 of ERISA), which, with
respect to each event listed above, could be reasonably expected to have a
Material Adverse Effect.
 
7.08    Change in Nature of Business.  Carpenter will not, nor will it cause or
permit any Subsidiary to, at any time, engage in any material line of business
substantially different from those lines of business conducted by Carpenter and
its Subsidiaries on the Closing Date.
 
7.09    Transactions with Affiliates.  Carpenter will not, nor will it cause or
permit any of its Subsidiaries to, enter into any transaction of any kind with
any Affiliate of Carpenter, other than arm’s–length transactions with Affiliates
that are otherwise permitted hereunder, provided that the foregoing restrictions
shall not apply to transactions between or among Carpenter and any of its
Wholly–Owned Subsidiaries or between and among any Wholly–Owned Subsidiaries.
 
7.10    Burdensome Agreements.  Carpenter will not, nor will it cause or permit
any of its Subsidiaries to, enter into any Contractual Obligation that limits
the ability (a) of any Subsidiary to make Restricted Payments to Carpenter, (b)
of any Subsidiary to otherwise transfer property to Carpenter or (c) of
Carpenter or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person (other than, with respect to clauses (b) and (c),
Contractual Obligations entered into in connection with Permitted Liens).
 
7.11    Use of Proceeds.  Carpenter will not, nor will it cause or permit any of
its Subsidiaries to, use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
 
 
82

--------------------------------------------------------------------------------

 
 
7.12    Financial Covenants.
 
    (a) Interest Coverage Ratio.  The Interest Coverage Ratio for any period of
four consecutive fiscal quarters of Carpenter, in each case taken as a single
accounting period, shall not be less than the ratio set forth below opposite
such fiscal quarter:
 
Four Fiscal Quarters Ending
Minimum Interest Coverage Ratio
Closing Date through
September 30, 2010
3.00 to 1.00
   
December 31, 2010 through
September 30, 2011
3.25 to 1.00
   
December 31, 2011 and
thereafter
3.50 to 1.00

 
    (b) Debt to Capital Ratio. The Debt to Capital Ratio shall not exceed 55% as
of the last day of any fiscal quarter.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
   8.01    Events of Default.  An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):
 
    (a) Payment.  Any Borrower shall fail to pay: (i) as and when due and in the
currency required hereunder (whether by scheduled maturity, mandatory
prepayment, acceleration or otherwise) any amount of principal of any Loan or
any L/C Obligation; (ii) within three Business Days of when due (whether by
scheduled maturity, mandatory prepayment, acceleration or otherwise) any
interest on any Committed Loan or L/C Obligation, or any fee due hereunder; or
(iii) within five days after the same become due, any other amount payable
hereunder or under any other Loan Document.
 
    (b) Representation and Warranties.  Any representation, warranty or
statement made or deemed to be made by any Borrower herein, in any of the other
Loan Documents or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.
 
 
83

--------------------------------------------------------------------------------

 
 
    (c) Covenants.  Any Borrower shall:
 
(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.01, 6.02, 6.03 (but solely as it relates to
legal existence in its jurisdiction of organization), 6.05 or 6.10, or in
Article VII or Article X; or
 
(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Sections 8.01(a), (b) or (c)(i))
contained in this Agreement and such default shall continue unremedied for a
period of at least 30 days after the earlier of an executive officer of such
Borrower becoming aware of such default or notice thereof given by the
Administrative Agent.
 
    (d) Other Loan Documents.  Any Borrower shall default in the due performance
or observance of any term, covenant or agreement in any of the other Loan
Documents and such default shall continue unremedied for a period of at least 30
days after the earlier of an executive officer of such Borrower becoming aware
of such default or notice thereof given by the Administrative Agent.
 
    (e) Bankruptcy, etc.  A Bankruptcy Event shall occur with respect to
Carpenter or any of its Subsidiaries.
 
    (f) Cross-Default.  Carpenter or any Subsidiary (i) fails to make payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), in respect of any Indebtedness or Guarantee (other than in
respect of Indebtedness outstanding under the Loan Documents) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $20,000,000, (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition shall
exist, under any agreement or instrument relating to any such Indebtedness or
Guarantee, if the effect of such failure, event or condition is to cause or
permit such Indebtedness to be declared to be due and payable prior to its
stated maturity, or such Guarantee to become payable, or cash collateral in
respect thereof to be demanded or (iii) shall be required by the terms of such
Indebtedness or Guarantee to offer to prepay or repurchase such Indebtedness or
the primary Indebtedness underlying such Guarantee (or any portion thereof)
prior to the stated maturity thereof.
 
    (g) Judgments.  One or more judgments, orders, decrees or arbitration awards
is entered against Carpenter or any Subsidiary involving in the aggregate a
liability (to the extent not covered by independent third–party insurance as to
which the insurer does not dispute coverage), as to any single or related series
of transactions, incidents or conditions, of $20,000,000 or more, and the same
shall remain undischarged, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof, or Carpenter or any Subsidiary shall enter into
any agreement to settle or compromise any pending or threatened litigation, as
to any single or related series of claims, involving payment by Carpenter or
such Subsidiary of $20,000,000 or more, or any non–monetary judgment, order or
decree is entered against Carpenter or such Subsidiary which has or would
reasonably be expected to have a Material Adverse Effect, and there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
 
 
84

--------------------------------------------------------------------------------

 
 
    (h) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Carpenter under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $20,000,000,
(ii) Carpenter or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $20,000,000, (iii) institution of any
steps by a Foreign Obligor or any other Person to terminate a Foreign Benefit
Plan if as a result of such termination, a Foreign Obligor or any of its
respective Subsidiaries is or could reasonably be expected to be required to
make a contribution to such Foreign Benefit Plan or has incurred or could
reasonably be expected to incur a liability or obligation to such Foreign
Benefit Plan, in excess of $20,000,000 or (iv) a contribution failure with
respect to any Foreign Benefit Plan sufficient to give rise to a Lien under
applicable Law occurs which has or could reasonably be expected to have a
Material Adverse Effect.
 
    (i) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; any Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or any provision of Article X
of this Agreement shall for any reason cease to be valid and binding on or
enforceable against Carpenter or Carpenter shall so state in writing.
 
    (j) Ownership.  There shall occur a Change of Control.
 
   8.02    Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
 
(c) require that Carpenter Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
 
    (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Carpenter to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
 
 
85

--------------------------------------------------------------------------------

 
 
   8.03    Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Carpenter or as otherwise required by Law.
 
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
 
86

--------------------------------------------------------------------------------

 
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
   9.01    Appointment and Authority.
 
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and Borrower shall have rights as a third party beneficiary of any of
such provisions.
 
   9.02    Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
   9.03    Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
    (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
    (b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
 
    (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
 
    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by Carpenter, a
Lender or the L/C Issuer.
 
 
87

--------------------------------------------------------------------------------

 
 
    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
   9.04    Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for Carpenter), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
   9.05    Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 
88

--------------------------------------------------------------------------------

 
 
   9.06    Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and
Carpenter.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Carpenter, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify Carpenter and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by Carpenter to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Carpenter and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
    Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
   9.07    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
   9.08    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndications agents,
documentation agents or co-agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
 
 
89

--------------------------------------------------------------------------------

 
 
   9.09    Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 11.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.
 
    Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
 
ARTICLE X
CONTINUING GUARANTY
 
   10.01    Unconditional Guarantee.  For valuable consideration, receipt
whereof is hereby acknowledged, and to induce each Lender to make Loans and the
Issuing Lender to issue Letters of Credit to the Borrowers and to induce the
Administrative Agent to act hereunder, Carpenter hereby unconditionally and
irrevocably guarantees to each Lender and the Administrative Agent the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
(a) all of (a) the Obligations and (b) the Specified Obligations (the
“Guaranteed Obligations”).  Without limiting the generality of the foregoing,
Carpenter’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any of the Subsidiary Borrowers to
the Administrative Agent or any Lender under this Agreement but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Subsidiary
Borrower. This is a guaranty of payment and not merely as a guaranty of
collection. The Administrative Agent’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon Carpenter, and conclusive for the purpose
of establishing the amount of the Guaranteed Obligations.
 
 
90

--------------------------------------------------------------------------------

 
 
   10.02    Guarantee Absolute.  Carpenter guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender or
any Agent with respect thereto. The obligations of Carpenter under this Article
X are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against Carpenter to enforce this Article
X, irrespective of whether any action is brought against any other Borrower or
whether any other Borrower is joined in any such action or actions. The
liability of Carpenter under this guarantee shall be irrevocable, absolute and
unconditional irrespective of, and Carpenter hereby irrevocably waives any
defenses it may now or hereafter have in any way relating to, any or all of the
following:
 
(a) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement;
 
(c) any taking, exchange, release or non–perfection of any collateral or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
 
(d) any change, restructuring or termination of the corporate structure or
existence of any Borrower; or
 
(e) any other circumstance, (including, without limitation, any statute of
limitations to the fullest extent permitted by applicable law) which might
otherwise constitute a defense available to, or a discharge of, Carpenter, the
other Borrowers or any other guarantor.
 
(f) This guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any of the Lenders or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, all as though such payment had not been made.
 
   10.03    Waivers.  Carpenter hereby expressly waives promptness, diligence,
notice of acceptance, presentment, demand for payment, protest, any requirement
that any right or power be exhausted or any action be taken against any Borrower
or against any other guarantor of all or any portion of the Guaranteed
Obligations, and all other notices and demands whatsoever.
 
    (a) Carpenter hereby waives any right to revoke this guaranty, and
acknowledges that this guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future and regardless of
whether the Guaranteed Obligations is reduced to zero at any time or from time
to time.
 
 
91

--------------------------------------------------------------------------------

 
 
    (b) Carpenter acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated herein and that
the waivers set forth in this Article X are knowingly made in contemplation of
such benefits.
 
    (c) Carpenter agrees that payments made by it pursuant to this Article
X will be subject to the provisions of Section 3.01 as if such payments were
made by the other Borrowers.
 
   10.04    Subrogation.  Carpenter will not exercise any rights that it may now
or hereafter acquire against any other Borrower or any other insider guarantor
that arise from the existence, payment, performance or enforcement of the
Guaranteed Obligations under this Agreement, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any Lender against any such Borrower or any other
insider guarantor or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any such Borrower or any other
insider guarantor, directly or indirectly, in cash or other property or by
set–off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this guaranty shall have been paid in full in cash
and the Commitments shall have expired or terminated. If any amount shall be
paid to Carpenter in violation of the preceding sentence at any time prior to
the later of the payments in full in cash or immediately available funds of the
Guaranteed Obligations and all other amounts payable under this guaranty and the
Maturity Date, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
and all other amounts payable under this guaranty, whether matured or unmatured,
in accordance with the terms of this Agreement, or to be held as collateral for
any Guaranteed Obligations or other amounts payable under this guaranty
thereafter arising.  If (a) Carpenter shall make payment to the Administrative
Agent or any other Lender of all or any part of the Guaranteed Obligations and
the termination of the Commitments and the expiration or cancellation of all
Letters of Credit shall have occurred, (b) all the Guaranteed Obligations and
all other amounts payable under this guaranty shall be paid in full in cash and
(c) the Maturity Date shall have occurred, the Administrative Agent and the
Lenders will, at Carpenter’s request and expense, execute and deliver to
Carpenter appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to Carpenter of an
interest in the Guaranteed Obligations resulting from such payment by Carpenter.
Carpenter acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Agreement and that the waiver
set forth in this section is knowingly made in contemplation of such benefits.
 
   10.05    Survival.  This guaranty is a continuing guarantee and shall (a)
remain in full force and effect until payment in full (after the Maturity Date)
of the Guaranteed Obligations and all other amounts payable under this guaranty
and the termination of the Commitments and the expiration or cancellation of all
Letters of Credit, (b) be binding upon Carpenter, its successors and assigns,
(c) inure to the benefit of and be enforceable by each Lender (including each
assignee Lender pursuant to Section 11.06) and the Administrative Agent and its
respective successors, transferees, and assigns and (d) shall be reinstated if
at any time any payment to a Lender or the Administrative Agent hereunder is
required to be restored by such Lender or the Administrative Agent. Without
limiting the generality of the foregoing clause (c), each Lender may assign or
otherwise transfer its interest in any Loan or Letter of Credit to any other
Person, and such other Person shall thereupon become vested with all the rights
in respect thereof granted to such Lender herein or otherwise.
 
 
92

--------------------------------------------------------------------------------

 
 
   10.06 Subordination.  Carpenter hereby subordinates the payment of all
obligations and indebtedness of any Subsidiary Borrower owing to Carpenter,
whether now existing or hereafter arising, including but not limited to any
obligation of any Subsidiary Borrower to Carpenter as subrogee of the Lenders or
resulting from Carpenter’ performance under this Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations.  If the Lenders so
request, any such obligation or indebtedness of any Subsidiary Borrower to
Carpenter shall be enforced and performance received by Carpenter as trustee for
the Lenders and the proceeds thereof shall be paid over to the Lenders on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of Carpenter under this Guaranty.
 
   10.07    Stay of Acceleration.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against Carpenter or any Subsidiary Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by
Carpenter immediately upon demand by the Lenders.
 
   10.08 Condition of Borrower.  Carpenter acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from any
Subsidiary Borrower and any other Subsidiary such information concerning the
financial condition, business and operations of any Subsidiary Borrower and any
such other Subsidiary as Carpenter requires, and that none of the Lenders has
any duty, and Carpenter is not relying on the Lenders at any time, to disclose
to Carpenter any information relating to the business, operations or financial
condition of any Subsidiary Borrower or any other Subsidiary (Carpenter waiving
any duty on the part of the Lenders to disclose such information and any defense
relating to the failure to provide the same).
 
ARTICLE XI
MISCELLANEOUS
 
   11.01    Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Carpenter or any other Borrower therefrom, shall be effective unless in writing
signed by the Required Lenders and Carpenter or the applicable Borrower, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
 
(a) waive any condition set forth in Section 4.01(a) or Section 4.01(b) without
the written consent of each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
 
 
93

--------------------------------------------------------------------------------

 
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(e) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;
 
(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or
 
(h) release Carpenter from Carpenter Guaranty without the written consent of
each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
   11.02    Notices; Effectiveness; Electronic Communication.
 
    (a) Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
 
94

--------------------------------------------------------------------------------

 
 
(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or Carpenter may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
95

--------------------------------------------------------------------------------

 
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
Carpenter, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Carpenter shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
 
96

--------------------------------------------------------------------------------

 
 
    11.03    No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
11.04    Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  Carpenter shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
 
97

--------------------------------------------------------------------------------

 
 
(b) Indemnification by Carpenter.  Carpenter shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Carpenter or any other Borrower, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Carpenter or any other Borrower against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Carpenter or such other Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that Carpenter for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d).
 
 
98

--------------------------------------------------------------------------------

 
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
11.05    Payments Set Aside.  To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
11.06    Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
 
99

--------------------------------------------------------------------------------

 
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i) Minimum Amounts.
 
    (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
    (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Carpenter
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
    (ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the rights in respect
of Bid Loans or the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans;
 
    (iii) Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
    (A) the consent of Carpenter (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
100

--------------------------------------------------------------------------------

 
    (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
 
    (iv) Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
    (v) No Assignment to Company.  No such assignment shall be made to Carpenter
or any of Carpenter’s Affiliates or Subsidiaries.
 
    (vi) No Assignment to Natural Persons.  No such assignment shall be made to
a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


    (c) Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
 
101

--------------------------------------------------------------------------------

 
 
    (d) Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Carpenter or any of Carpenter’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
 
    (e) Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Carpenter’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Carpenter is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
 
    (f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
 
102

--------------------------------------------------------------------------------

 
 
   11.07    Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.17(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of Carpenter or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
Carpenter.
 
    For purposes of this Section, “Information” means all information received
from Carpenter or any Subsidiary relating to Carpenter or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by Carpenter or any Subsidiary,
provided that, in the case of information received from Carpenter or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
    Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning Carpenter or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities laws.
 
   11.08    Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
Carpenter and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
 
103

--------------------------------------------------------------------------------

 
 
   11.09    Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Carpenter.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
   11.10    Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
   11.11    Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
   11.12    Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
104

--------------------------------------------------------------------------------

 
 
   11.13    Replacement of Lenders.  If (i) any Lender requests compensation
under Section 3.04, (ii) any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) the obligation of any Lender to make
Eurocurrency Loans has been suspended pursuant to Section 3.02 (iii) a Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then Carpenter may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
 
    (a) Carpenter shall have paid (or caused a Subsidiary Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 11.06(b);
 
    (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Carpenter or applicable Subsidiary Borrower (in the case of all other amounts);
 
    (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
    (d) such assignment does not conflict with applicable Laws.
 
    (e) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption
 
 
105

--------------------------------------------------------------------------------

 
 
    A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Carpenter to require such assignment and delegation
cease to apply.
 
   11.14    Governing Law; Jurisdiction; Etc.
 
    (a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
    (b) SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
    (c) WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
    (d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
106

--------------------------------------------------------------------------------

 
 
   11.15    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
   11.16    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent and each Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger  has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, each of the Borrowers
hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
   11.17    Electronic Execution of Assignments and Certain Other
Documents.   The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
 
107

--------------------------------------------------------------------------------

 
 
   11.18    USA PATRIOT Act.  Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Patriot Act.  Each Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
 
   11.19    Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
 
 
108

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  CARPENTER TECHNOLOGY CORPORATION          
 
By: 
 
/s/ Michael A. Hajost     Name:  Michael A. Hajost     Title:    Vice President
and Treasurer  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

       
BANK OF AMERICA, N.A.,
as Administrative Agent
         
 
By: 
 
/s/ Roberto Salazar     Name:  Roberto Salazar     Title:    Assistant Vice
President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

       
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
         
 
By: 
 
/s/ Mary K. Giermek     Name:  Mary K. Giermek     Title:    Senior Vice
President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

       
JPMORGAN CHASE BANK, NA,
as a Lender
         
 
By: 
 
/s/ Deborah R. Winkler     Name:  Deborah R. Winkler     Title:    Vice
President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

       
BANK OF TOKYO-MITSUBISHI
UFJ TRUST COMPANY,
as a Lender
         
 
By: 
 
/s/ Ravneet Mumick     Name:  Ravneet Mumick     Title:    Vice President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

       
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
By: 
 
/s/ Susan J. Dimmick     Name:  Susan J. Dimmick     Title:    Senior Vice
President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

       
KEYBANK NATIONAL ASSOCIATION,
as a Lender
         
 
By: 
 
/s/ Suzannah Harris     Name:  Suzannah Harris     Title:    Vice President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

       
SOVEREIGN BANK,
as a Lender
         
 
By: 
 
/s/ Steven M. Weidman     Name:  Steven M. Weidman     Title:    Senior Vice
President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

       
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a Lender
         
 
By: 
 
/s/ Wendy Hobson     Name:  Wendy Hobson     Title:    Authorised Signatory  

 
 

       
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a Lender
         
 
By: 
 
/s/ Elaine Crowley     Name:  Elaine Crowley     Title:    Authorised Signatory
 

 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

       
MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender
         
 
By: 
 
/s/ Brian J. Sohocki     Name:  Brian J. Sohocki     Title:    Vice President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

       
US BANK NATIONAL ASSOCIATION,
as a Lender
         
 
By: 
 
/s/ Patrick McGraw     Name:  Patrick McGraw     Title:    Vice President  

 
 
 
 
 
Carpenter Technology Corporation
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.01
 
MANDATORY COST FORMULAE
 
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 
 
(a) 
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 

 
(b)
the requirements of the European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.  The Administrative Agent will, at the
request of Carpenter or any Lender, deliver to Carpenter or such Lender as the
case may be, a statement setting forth the calculation of any Mandatory Cost.

 
3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 
4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling: 

 
AB + C(B-D) + E x 0.01 per cent per annum
100 - (A+C)

 

  (b) in relation to any Loan in any currency other than Sterling: 

 
E x 0.01 per cent per annum
300

 
 
 

--------------------------------------------------------------------------------

 
 
Where:
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 

 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;
       
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;
       
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
       
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
 
 

--------------------------------------------------------------------------------

 
 
7.
If requested by the Administrative Agent or Carpenter, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and Carpenter, the rate of charge payable by
such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

 
(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and
       
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 
10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 
13.
The Administrative Agent may from time to time, after consultation with
Carpenter and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 
Lender
Commitment
Applicable
Percentage
Bank of America, N.A.
 
$30,000,000
15.000000000%
JPMorgan Chase Bank, NA
 
$30,000,000
15.000000000%
Bank of Tokyo-Mitsubishi UFJ Trust Company
 
$25,000,000
12.500000000%
PNC Bank, National Association
 
$25,000,000
12.500000000%
KeyBank National Association
 
$22,000,000
11.000000000%
Sovereign Bank
 
$17,000,000
8.500000000%
The Governor and Company of the Bank of Ireland
 
$17,000,000
8.500000000%
Manufacturers and Traders Trust Company
 
$17,000,000
8.500000000%
US Bank National Association
 
$17,000,000
8.500000000%
Total
$200,000,000
100.000000000%

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.13
 
SUBSIDIARIES
 
The true and correct U.S. taxpayer identification number of Carpenter is
23-0458500.
 
Attached hereto as Exhibit “A” is a list of all of Carpenter’s Subsidiaries in
existence as of the date hereof and all of the other information required to be
listed in this Schedule 5.13 pursuant to Section 5.13.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “A”
 
Aceros Fortuna, S.A. de C.V.
 
Incorporation:
  
Mexico
   
Entity Type:
Federal ID #:
  
Corporation
AFO8311086M2

 
Primary Address:
  
Registered Address:
Av. Lic. Juan Fernandez Albarran No. 31
  
Av. Lic. Juan Fernandez Albarran No. 31
Frac. Ind. San Pablo Xalpa
  
Frac. Ind. San Pablo Xalpa
54090 Tlalnepantla, Edo. de
  
54090 Tlalnepantla, Edo. de

 
STOCKS:
  
 
  
 
  
   
Minimum Fixed Capital Stock - New Pesos
Price/Par Value:
  
1,000 Pesos
  
Date Authorized:
  
Friday, February 07, 1997
CUSIP:
  
 
  
Authorized:
  
150
SYMBOL:
  
 
  
Outstanding:
  
150
 
  
 
  
Issued:
  
150
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Grapo Carpenter
Technology, S.A. de C.V.
Consideration:
  
1
  
100
  
150
  
Friday, February 07, 1997

 
Variable Capital Stock - New Pesos
Price/Par Value:
  
1,000 Pesos
  
Date Authorized:
  
Friday, February 07, 1997
CUSIP:
  
 
  
Authorized:
  
9,100
SYMBOL:
  
 
  
Outstanding:
  
9,100
 
  
 
  
Issued:
  
9,100
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Grupo Carpenter
  
2
  
99.99
  
9,099
  
Friday, February 07, 1997
Technology, S.A. de C.V.
  
 
  
 
  
 
  
 
Consideration:
  
 
  
 
  
 
  
 
Temple y Forja Fortuna,
  
3
  
.01
  
1
  
Friday, February 07, 1997
S.A. de C.V.
  
 
  
 
  
 
  
 
Consideration:
  
 
  
 
  
 
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
DIRECT SUBSIDIARIES:
  
 
  
 
  
                 
  
Incorp/Formed in
  
%Ownership
  
Shares
             
Carpenter Servicios, S.A. de C.V.
 
Mexico
      1              
Temple y Foija Fortuna, S.A. de C.V.
 
Mexico
 
96
%
24

 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Investments, Inc.
 
Incorporation:
  
Delaware
   
Entity Type:
Federal ID #:
  
Corporation
51-0321769

 
Primary Address:
  
Registered Address:
1105 N. Market Street
  
1105 N. Market Street
Wilmington, DE 19801
  
Wilmington, DE  19801

 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
 
$5 per share
  
Date Authorized:
  
Wednesday, December 06, 1989
CUSIP:
   
  
Authorized:
  
1,000
SYMBOL:
   
  
Outstanding:
  
1,000
     
  
Issued:
  
1,000
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CARPENTER TECHNOLOGY CORPORATION Consideration:
  
1
  
100
  
1,000
  
Wednesday, December 06, 1989

 
DIRECT SUBSIDIARIES:
                           
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Carpenter Technology (Canada) Limited
  
Canada
  
100
%
100
Carpenter Technology (Europe) S.A.
  
Belgium
  
1
%
1
Carpenter Technology (France) SA
  
France
  
1
%
1
Carpenter Technology (Taiwan) Corporation
 
Taiwan
  1 % 1 Carpenter Technology (UK) Limited  
United Kingdom
  1 % 1 Grupo Carpenter Technology, S.A. de C.V.   Mexico   1 % 1 Temple y Forja
Fortuna, S.A. de C.V.   Mexico   4 % 1

 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Powder Products AB
 
Incorporation:
  
Sweden
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Anval Nyby Powder AB
  
Anval Nyby Powder AB
Box 45
  
Box 45
S-644 21
  
S-644 21
Torshalla Sweden
  
Torshalla Sweden

 
STOCKS:
   
  
 
  
         
Capital Shares
   
  
 
  
 
Price/Par Value:
 
SEK 100
  
Date Authorized:
  
Tuesday, February 01, 2000
CUSIP:
   
  
Authorized:
  
250,000
SYMBOL:
   
  
Outstanding:
  
250,000
     
  
Issued:
  
250,000
     
  
# in Treasury:
  
 

 
DIRECT SUBSIDIARIES:
                           
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Carpenter Powder Products GmbH
  
Germany
  
100
%
200,000

 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Powder Products GmbH
 
Incorporation:
  
Germany
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Anval Nyby Powder GmbH
  
 
Dusselthaler Str. 9-D-40211
  
 
Dusseldorf Germany
  
 

 

         
STOCKS:
  
 
  
       
Capital Shares
  
 
  
 
Price/Par Value:
  
Date Authorized:
  
Monday, April 15, 1991
CUSIP:
  
Authorized:
  
200,000
SYMBOL:
  
Outstanding:
  
200,000
 
  
Issued:
  
200,000
 
  
# in Treasury:
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Powder Products Inc.
 
Incorporation:
  
Delaware
   
Entity Type:
  
Corporation
Federal ID #:
  
25-1883092

 
Primary Address:
  
Registered Address:
Carpenter Powder Products Inc.
  
1209 Orange Street
600 Mayer Street
  
Wilmington, DE 19810 U.S.A.
Bridgeville, PA 15017 U.S.A.
  
 

 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
 
$5
  
Date Authorized:
  
Friday, March 09, 2001
CUSIP:
   
  
Authorized:
  
1,000
SYMBOL:
   
  
Outstanding:
  
1,000
     
  
Issued:
  
1,000
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CRS Holdings Inc.
  
1
  
100
  
1,000
  
Friday, March 09, 2001
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Servicios, S.A. de C.V.
 
Incorporation:
  
Mexico
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Av. Lic. Jua Fernadez Albarran No. 31
  
Av. Lic. Juan Fernadez Albarran No. 31
Frac. Ind. San Pablo Xalpa
  
Frac. Ind. San Pablo Xalpa
54090 Tlalnepantla, Edo. de
  
54090 Tlalnepantla, Edo. de

 
STOCKS:
   
  
 
  
     
Minimum Fixed Capital - Series A
  
 
Price/Par Value:
 
1,000 Pesos
  
Date Authorized:
  
Friday, February 07, 1997
CUSIP:
   
  
Authorized:
  
50
SYMBOL:
   
  
Outstanding:
  
50
     
  
Issued:
  
50
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Grupo Carpenter Technology, S.A. de C.V.
  
1
  
98
  
49
  
Friday, February 07, 1997
Consideration:
  
 
  
 
  
 
  
 
Aceros Fortuna, S.A. de C.V.
  
2
  
2
  
1
  
Friday, February 07, 1997
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Technology (Canada) Limited
 
Incorporation:
  
Canada

 
Primary Address:
  
Registered Address:
Scotia Plaza, 40 King Street West, Toronto, Ontario Canada
  
Scotia Plaza, 40 King Street West, Toronto, Ontario, Canada
Mississauqa, Ontario L5S 1K4
  
Mississauqa, Ontario L5S 1K4

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

Carpenter Technology (Deutschland) GmbH
 
Incorporation:
  
Germany
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Waldenbucher Strasse 22
  
Waldenbucher Strasse 22
71065 Sindelfingen, Germany
  
71065 Sindelfingen, Germany

 
STOCKS:
  
 
  
       
Notarial Deed
  
 
  
 
Price/Par Value:
  
Date Authorized:
  
 
CUSIP:
  
Authorized:
  
 
SYMBOL:
  
Outstanding:
  
   
  
Issued:
  
   
  
# in Treasury:
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

Carpenter Technology (Europe) S.A.
 
Incorporation:
  
Belgium
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Chaussee de Haecht 1465
  
Chaussee de Haecht 1465
1130 Brussels
  
1130 Brussels
Belguim
  
Belguim

 
STOCKS:
   
  
 
  
         
Capital
   
  
 
  
 
Price/Par Value:
 
62 Euro
  
Date Authorized:
  
Tuesday, July 03, 1990
CUSIP:
   
  
Authorized:
  
1,000
SYMBOL:
   
  
Outstanding:
  
1,000
     
  
Issued:
  
1,000
     
  
# in Treasury:
  
 

 

                 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CRS Holdings Inc.
  
No Cert.
  
99.9
  
999
  
Thursday, July 12, 1990
Consideration:
  
 
  
 
  
 
  
 
Carpenter Investments, Inc.
  
None
  
.1
  
1
  
Thursday, July 12, 1990
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Technology (France) SA
 
Incorporation:
  
France
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
76 Avenue des Champs Elysees
  
76 Avenue des Champs Elysees
75008 Paris
  
75008 Paris
France
  
France

 
STOCKS:
  
 
  
 
  
         
Capital
  
 
  
 
  
 
Price/Par Value:
  
100 FRF/share
  
Date Authorized:
  
Monday, March 15, 1993
CUSIP:
  
 
  
Authorized:
  
500
SYMBOL:
  
 
  
Outstanding:
  
500
 
  
 
  
Issued:
  
500
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CRS Holdings Inc.
  
NONE
  
99.8
  
499
  
Monday, March 15, 1993
Consideration:
  
 
  
 
  
 
  
 
Carpenter Investments, Inc.
  
Book-entry
  
.2
  
1
  
Monday, March 15, 1993
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

Carpenter Technology (Taiwan) Corporation
 
Incorporation:
  
Taiwan
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Far Glory Business Center
  
17th Floor, No. 167 Tun Hua North Road
17th Floor, No. 167 Tun Hua North Road
  
Taipei 105, Taiwan, R.O.C. 886-2-2717-1999 ext.
Taipei 105, Taiwan, R.O.C. 886-2-2717-1999 ext.
  
 

 
Former Name (s):
  
 
  
 
  
 
Carpenter Technology Corporation
  
 
  
 
(Taiwan) Ltd.
  
 
  
 
  
         
STOCKS:
  
 
  
 
  
         
Capital Stock
  
 
  
 
  
 
Price/Par Value:
  
$10 New Taiwan
  
Date Authorized:
  
Monday, November 22, 1993
CUSIP:
  
 
  
Authorized:
  
2,000,000
SYMBOL:
  
 
  
Outstanding:
  
500,000
 
  
 
  
Issued:
  
500,000
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CRS Holdings Inc.
  
1
  
100
  
499,994
  
Monday, November 22, 1993
                 
Consideration:
  
 
  
 
  
 
  
 
CARPENTER TECHNOLOGY CORPORATION
  
2
  
 
  
1
  
Monday, November 22, 1993
Consideration:
  
 
  
 
  
 
  
 
Eagle (CRS) Investments, Inc.
  
3
  
 
  
1
  
Monday, November 22, 1993
Consideration:
  
 
  
 
  
 
  
 
Carpenter Investments, Inc.
  
4
  
 
  
1
  
Monday, November 22, 1993
Consideration:
  
 
  
 
  
 
  
 
Cardy, Robert W.
  
5
  
 
  
1
  
Monday, November 22, 1993
Consideration:
  
 
  
 
  
 
  
 
Cottrell, G. Walton
  
7
  
 
  
1
  
Monday, November 22, 1993
Consideration:
  
 
  
 
  
 
  
 
Fiore, Nicholas F.
  
6
  
 
  
1
  
Monday, November 22, 1993
Consideration:
  
 
  
 
  
 
  
  McElwee, Andrew   6       1   Sunday, March 26, 2000 Consideration:          
     

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

Carpenter Technology (UK) Limited
 
Incorporation:
  
United Kingdom
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Unit 6
  
100 New Bridge Street
The I.O. Centre
  
London EC4V6JA England
Old Forge Drive
  
 
Redditch, Worcester B987AN England
  
 

 
STOCKS:
   
  
 
  
         
Ordinary Shares
   
  
 
  
 
Price/Par Value:
 
1 pound/share
  
Date Authorized:
  
Thursday, June 30, 1983
CUSIP:
   
  
Authorized:
  
100
SYMBOL:
   
  
Outstanding:
  
100
     
  
Issued:
  
100
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CRS Holdings Inc.
  
4
  
99
  
99
  
Thursday, October 01, 1992
Consideration:
  
 
  
 
  
 
  
 
Carpenter Investments, Inc.
  
5
  
1
  
1
  
Thursday, October 01, 1992
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

Carpenter Technology Asia Pacific Pte. Ltd.
 
Incorporation:
  
Singapore
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Carpenter Technology Asia Pte. Ltd.
  
Carpenter Technology Asia Pacific Pte. Ltd.
1 Grange Road #05-02
  
1 Robinson Road
Orchard Building
  
#18-00 AIA Tower
Singapore 239693 Singapore
  
Singapore 048542 Singapore

 
STOCKS:
   
  
 
  
         
Ordinary Shares
   
  
 
  
 
Price/Par Value:
 
$1.00
  
Date Authorized:
  
 
CUSIP:
   
  
Authorized:
  
100,000
SYMBOL:
   
  
Outstanding:
  
15,000
     
  
Issued:
  
15,000
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Carpenter Technology Mauritius Ltd.
  
5
  
100
  
15,000
  
Tuesday, March 30, 1999
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

Carpenter Technology Mauritius Ltd.
 
Incorporation:
  
Mauritius
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Anglo Mauritius House, 2nd Floor
  
Anglo Mauritius House, 2nd Floor
4 Intendance Street
  
4 Intendance Street
Port Louis Mauritius
  
Port Louis Mauritius

 
STOCKS:
  
 
  
 
  
         
Capital Stock
  
 
  
 
  
 
Price/Par Value:
  
1.00 US
  
Date Authorized:
  
Friday, October 23, 1998
CUSIP:
  
 
  
Authorized:
  
10,000
SYMBOL:
  
 
  
Outstanding:
  
10,000
 
  
 
  
Issued:
  
10,000
 
  
 
  
# in Treasury:
  
 

 
DIRECT SUBSIDIARIES:
 

 
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Carpenter Technology Asia Pacific Pte. Ltd.
  
Singapore
  
100
%
15,000
Kalyani Carpenter Metal Centres Pvt. Ltd.
  
India
  
51
%
3,580,822
Kalyani Carpenter Special Steels Limited
  
India
  
26
%
7,810,910

 
 
 

--------------------------------------------------------------------------------

 

Cartech Corporation
 
Incorporation:
  
Delaware
   
Entity Type:
  
Corporation
Federal ID #:
  
23-2320711

 
Primary Address:
  
Registered Address:
P.O. Box 14662
  
101 West Bern Street
Reading, PA 19612-4662
  
Reading, PA 19601

 
STOCKS:
  
 
  
 
  
         
Capital Stock
  
 
  
 
  
 
Price/Par Value:
  
$1 per share
  
Date Authorized:
  
Thursday, October 03, 1968
CUSIP:
  
 
  
Authorized:
  
1,000
SYMBOL:
  
 
  
Outstanding:
  
1,000
 
  
 
  
Issued:
  
1,000
 
  
 
  
# in Treasury:
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

CRS Funding Corp.
 
Incorporation:
  
Delaware
   
Entity Type:
  
Corporation
Federal ID #:
  
23-3093276

 
Primary Address:
  
Registered Address:
Carpenter Technology Corporation
  
1209 Orange Street
101 West Bern Street
  
Wilmington, DE 19801 USA
Reading, PA 19601 USA
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

CRS Holdings Inc.
 
Incorporation:
  
Delaware
   
Entity Type:
  
Corporation
Federal ID #:
  
51-0341103

 
Primary Address:
  
Registered Address:
1105 N. Market St.
  
1105 N. Market St.
Wilmington, DE 19801
  
Wilmington, DE 19801

 
STOCKS:
   
  
 
  
         
Capital Stock
   
  
 
  
 
Price/Par Value:
 
$5
  
Date Authorized:
  
Thursday, June 04, 1992
CUSIP:
   
  
Authorized:
  
3,000
SYMBOL:
   
  
Outstanding:
  
1,000
     
  
Issued:
  
1,000
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CARPENTER TECHNOLOGY CORPORATION
  
1
  
100
  
1,000
  
Thursday, June 04, 1992
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 

 
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Carpenter Powder Products Inc.
  
Delaware
  
100
%
1,000
Carpenter Technology (Deutschland) GmbH
  
Germany
  
100
%
150,000
Carpenter Technology (Europe) S.A.
  
Belgium
  
99
%
999
Carpenter Technology (France) SA
  
France
  
99
%
499
Carpenter Technology (Taiwan) Corporation
  
Taiwan
  
94
%
499,994
Carpenter Technology (UK) Limited
  
United Kingdom
  
99
%
99
Carpenter Technology Mauritius Ltd.
  
Mauritius
  
100
%
10,000
Grupo Carpenter Technology, S.A. de C.V.
  
Mexico
  
99
%
142,901

 
 
 

--------------------------------------------------------------------------------

 

Dynamet Holdings, Inc.
 
Incorporation:
  
Delaware
   
Entity Type:
  
Corporation
Federal ID #:
  
52-2064140

 
Primary Address:
  
Registered Address:
1105 N. Market St.
  
1105 N. Market St.
Wilmington, DE 19801
  
Wilmington, DE 19801

 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
 
$5
  
Date Authorized:
  
Thursday, November 06, 1997
CUSIP:
   
  
Authorized:
  
3,000
SYMBOL:
   
  
Outstanding:
  
1,000
     
  
Issued:
  
1,000
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Dynamet Incorporated
  
1
  
100
  
1,000
  
Thursday, November 06, 1997
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 

 
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Carpenter Powder Products AB
  
Sweden
  
100
%
250,000

 
 
 

--------------------------------------------------------------------------------

 

Dynamet Incorporated
 
Incorporation:
  
Delaware
   
Entity Type:
  
Corporation
Federal ID #:
  
23-2882270

 
Primary Address:
  
Registered Address:
195 Museum Road
  
195 Museum Road
Washington, PA 15301
  
Washington, PA 15301

 
Former Name (s):
 
DY Acquisition Corporation
 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
 
$1
  
Date Authorized:
  
Friday, February 21, 1997
CUSIP:
   
  
Authorized:
  
100
SYMBOL:
   
  
Outstanding:
  
100
     
  
Issued:
  
100
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CARPENTER TECHNOLOGY CORPORATION
  
1
  
100
  
100
  
Friday, February 21, 1997
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 

 
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Dynamet Holdings, Inc.
  
Delaware
  
100
%
1,000

 
 
 

--------------------------------------------------------------------------------

 
 
Grupo Carpenter Technology, S.A. de C.V.
 
Incorporation:
  
Mexico
   
Entity Type:
Federal ID #:
  
Corporation
GCT9511143R6

 
Primary Address:
  
Registered Address:
Av. Lic. Juan Fernandez Albarran No. 31
  
Av. Lic. Juan Fernandez Albarran No. 31
Frac. Ind. San Pablo Xalpa
  
Frac. Ind. San Pablo Xalpa
54090 Tlalnepantla, Edo. de
  
Tlalnepantla 54090 Edo. de Mexico

 
STOCKS:
  
 
  
 
  
       
Minimum Fixed Capital Stock - Series A
  
 
  
 
Price/Par Value:
  
1,000 Pesos
  
Date Authorized:
  
Friday, February 07, 1997
CUSIP:
  
 
  
Authorized:
  
50
SYMBOL:
  
 
  
Outstanding:
  
50
 
  
 
  
Issued:
  
50
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CRS Holdings Inc.
  
1
  
98
  
49
  
Wednesday, May 31, 2000
Consideration:
  
 
  
 
  
 
  
 
Carpenter Investments, Inc.
  
2
  
2
  
1
  
Wednesday, May 31, 2000
Consideration:
  
 
  
 
  
 
  
 

 
Variable Capital Stock - Series B
  
 
  
 
Price/Par Value:
  
1,000 Pesos
  
Date Authorized:
  
Wednesday, May 31, 2000
CUSIP:
  
 
  
Authorized:
  
146,212
SYMBOL:
  
 
  
Outstanding:
  
146,212
 
  
 
  
Issued:
  
146,212
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CRS Holdings Inc.
  
3
  
100
  
146,212
  
Wednesday, May 31, 2000
Consideration:
  
 
  
 
  
 
  
 

 
 
 

--------------------------------------------------------------------------------

 
 
DIRECT SUBSIDIARIES:
 

 
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Aceros Fortuna, S.A. de C.V.
  
 
  
99.99
%
9,099
Aceros Fortuna, S.A. de C.V.
  
Mexico
  
100
%
150
              Grupo Carpenter Technology, S.A. de C.V.                          
Carpenter Servicios, S.A. de C.V.
 
Mexico
 
99
%
49

 
 
 

--------------------------------------------------------------------------------

 

International Metals Outlet, LLC
 
Entity Type:
  
Limited Liability Company
   
Federal ID #:
  
23-3026014

 
Primary Address:
  
Registered Address:
RR1 Box 1363F
  
RR1 Box 1363F
Orwigsburg, PA 17961 USA
  
Orwigsburg, PA 17961 USA

 
REGULATIONS:
  
 
Date of Original Regulations:
  
Tuesday, December 21, 1999
Date of Last Amendment:
  
 
Termination Date:
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

Kalyani Carpenter Metal Centres Pvt. Ltd.
 
Incorporation:
  
India
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
72-76 Mundhwa
  
 
Pune 411-036 India
  
 

 
STOCKS:
  
 
  
 
  
         
Rupees
  
 
  
 
  
 
Price/Par Value:
  
Rs. 10/-
  
Date Authorized:
  
Friday, August 27, 1999
CUSIP:
  
 
  
Authorized:
  
8,000,000
SYMBOL:
  
 
  
Outstanding:
  
7,021,219
 
  
 
  
Issued:
  
7,021,219
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Carpenter Technology Mauritius Ltd.
  
18
  
14.64
  
1,027,650
  
Friday, December 01, 2000
Consideration:
  
 
  
 
  
 
  
 
Carpenter Technology Mauritius Ltd.
  
10
  
14.53
  
1,020,000
  
Monday, January 31, 2000
Consideration:
  
 
  
 
  
 
  
 
Carpenter Technology Mauritius Ltd.
  
14
  
10.9
  
765,000
  
Tuesday, May 23, 2000
Consideration:
  
 
  
 
  
 
  
 
Carpenter Technology Mauritius Ltd.
  
19
  
7.31
  
513,172
  
Wednesday, August 29, 2001
Consideration:
  
 
  
 
  
 
  
 
Carpenter Technology Mauritius Ltd.
  
6
  
3.63
  
255,000
  
Friday, May 28, 1999
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 

Kalyani Carpenter Special Steels Limited
 
Incorporation:
  
India
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
72-76 Mundhwa
  
 
Pune 411-036 India
  
 

 
STOCKS:
  
 
  
 
  
         
Rupees
  
 
  
 
  
 
Price/Par Value:
  
Rs. 10
  
Date Authorized:
  
Monday, August 02, 1999
CUSIP:
  
 
  
Authorized:
  
40,000,000
SYMBOL:
  
 
  
Outstanding:
  
30,041,962
 
  
 
  
Issued:
  
30,041,962
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Carpenter Technology Mauritius Ltd.
  
6
  
26
  
7,810,910
  
Friday, May 28, 1999
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
Shalmet Corporation
 
Incorporation:
  
Delaware
   
Entity Type:
Federal ID #:
  
Corporation
23-2930171

 
Primary Address:
  
Registered Address:
Shalmet Corporation
  
CT Corporation System
1486A Pinedale Corporation
  
Corporation Trust Center
Deer Lake Industrial Park
  
1209 Orange Street
Orwigsburg, PA 17961 U.S.A.
  
Wilmington, DE 19801

 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
   
  
Date Authorized:
  
Tuesday, October 28, 1997
CUSIP:
   
  
Authorized:
  
1,000
SYMBOL:
   
  
Outstanding:
  
100
     
  
Issued:
  
100
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Carpenter Technology Corporation
  
2
  
100
  
100
  
Monday, October 27, 1997
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 

               
  
Incorp/Formed in
  
%Ownership
 
Shares
             
International Metals Outlet, LLC
  
Pennsylvania
  
100
%
 

 
 
 

--------------------------------------------------------------------------------

 
 
Talley Industries, Inc.
 
Incorporation:
  
Delaware
   
Entity Type:
  
Corporation
Federal ID #:
  
86-0180396

 
Primary Address:
  
Registered Address:
101 West Bern Street
  
Nevada Corporate Management, Inc.
Reading, PA 19601
  
3993 Howard Hughes Parkway
 
  
Suite 250
 
  
Las Vegas, Nevada 89109 USA

 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
 
$1
  
Date Authorized:
  
Tuesday, May 11, 1999
CUSIP:
   
  
Authorized:
  
1,000
SYMBOL:
   
  
Outstanding:
  
1,000
     
  
Issued:
  
1,000
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Carpenter Technology Corporation
  
1
  
100
  
1,000
  
Wednesday, May 12, 1999
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 

 
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Talley Holdings, Inc.
  
Delaware
  
100
%
1,000
Talley Metals Technology, Inc.
  
Delaware
  
100
%
5,000
Talley Realty Holding Company, Incorporated
  
Delaware
  
100
%
100

 
 
 

--------------------------------------------------------------------------------

 
 
Talley Metals Technology, Inc.
 
Incorporation:
  
Delaware
   
Entity Type:
  
Corporation
Federal ID #:
  
57-0753360

 
Primary Address:
  
Registered Address:
P.O. Box 2498
  
1209 Orange Street
Hartsville, SC 29551
  
Wilmington, DE 19801

 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
 
$1
  
Date Authorized:
  
 
CUSIP:
   
  
Authorized:
  
10,000
SYMBOL:
   
  
Outstanding:
  
5,000
     
  
Issued:
  
5,000
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Talley Industries, Inc.
  
5
  
20
  
1,000
  
Saturday, December 31, 1988
Consideration:
  
 
  
 
  
 
  
 

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
Talley Realty Development, Inc.
 
Incorporation:
  
Delaware
   
Entity Type:
Federal ID #:
  
Corporation
86-0285098

 
Primary Address:
  
Registered Address:
 
  
CT Corporation System
 
  
Corporation Trust Center
 
  
1209 Orange Street
 
  
Wilmington, DE 19801

 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
 
$1
  
Date Authorized:
  
Wednesday, June 06, 1973
CUSIP:
   
  
Authorized:
  
10,000
SYMBOL:
   
  
Outstanding:
  
1,000
     
  
Issued:
  
1,000
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Talley Realty Holding Company, Incorporated
  
3
  
100
  
1,000
  
Wednesday, December 23, 1998
Consideration:
               

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
Talley Realty Holding Company, Incorporated
 
Incorporation:
  
Delaware
   
Entity Type:
Federal ID #:
  
Corporation
86-0497784

 
Primary Address:
  
Registered Address:
 
  
CT Corporation System
 
  
Corporation Trust Center
 
  
1209 Orange Street
 
  
Wilmington, DE 19801

 
STOCKS:
   
  
 
  
         
Common Stock
   
  
 
  
 
Price/Par Value:
 
$1
  
Date Authorized:
  
Wednesday, December 23, 1998
CUSIP:
   
  
Authorized:
  
100
SYMBOL:
   
  
Outstanding:
  
100
     
  
Issued:
  
100
     
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Talley Industries, Inc.
Consideration:
  
3
  
100
  
100
  
Wednesday, December 23, 1998

 
DIRECT SUBSIDIARIES:
 

               
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Talley Realty Development, Inc.
  
Delaware
  
100
%
1,000

 
 
 

--------------------------------------------------------------------------------

 
 
Temple y Forja Fortuna, S.A. de C.V.
 
Incorporation:
  
Mexico
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Prolongacion Fulton No. 2 La Loma
  
Prolongacion Fulton No. 2 La Loma
54060 Tlalnepantla, Edo de
  
54060 Tlalnepantla, Edo de

 
STOCKS:
  
 
  
 
  
       
Minimum Fixed Capital Stock - New Pesos
  
 
  
 
Price/Par Value:
  
1,000 Pesos
  
Date Authorized:
  
Friday, February 07, 1997
CUSIP:
  
 
  
Authorized:
  
25
SYMBOL:
  
 
  
Outstanding:
  
25
 
  
 
  
Issued:
  
25
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Aceros Fortuna, S.A. de C.V.
  
1
  
96
  
24
  
Friday, February 07, 1997
Consideration:
  
 
  
 
  
 
  
 
Carpenter Investments, Inc.
  
2
  
4
  
1
  
Friday, February 07, 1997
Consideration:
  
 
  
 
  
 
  
 

 
Variable Capital Stock - New Pesos
  
 
  
 
Price/Par Value:
  
1,000 Pesos
  
Date Authorized:
  
Friday, February 07, 1997
CUSIP:
  
 
  
Authorized:
  
15
SYMBOL:
  
 
  
Outstanding:
  
15
 
  
 
  
Issued:
  
15
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
Aceros Fortuna, S.A. de C.V.
Consideration:
  
3
  
100
  
15
  
Friday, February 07, 1997

 
DIRECT SUBSIDIARIES:
 

 
  
Incorp/Formed in
  
%Ownership
 
Shares
             
Aceros Fortuna, S.A. de C.V.
  
Mexico
  
 
%
1

 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Technology Hong Kong Limited
 
Incorporation:
 
Hong Kong
   
Entity Type:
Federal ID #:
  
Corporation
1211560

 
Primary Address:
  
Registered Address:
 
  
22/F Bank of China Tower, 1 Garden Road
 
  
Hong Kong  Hong Kong

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                     
CRS Holdings, Inc.
  
 
  
 
  
1
  
   

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
Carpenter Technology (Shanghai) Distribution Co Ltd.
 
Incorporation:
  
China
   
Entity Type:
  
Corporation

 
Primary Address:
  
Registered Address:
Unit 3004
  
 
No. 1010
  
 
Hugihaizhong Rod
Shanghai, China  China
  
 

 
DIRECT SUBSIDIARIES:
 
CRS Holdings, Inc.

 
 
 

--------------------------------------------------------------------------------

 

PMT Divestiture Corp.
 
Incorporation:
 
California
   
Entity Type:
Federal ID #:
  
Corporation
95-2862247

 
Primary Address:
  
Registered Address:
 
  
22221 Pine View Way
 
  
Petaluma, CA  94954

 
STOCKS:
  
 
  
 
  
       
Common Stock
  
 
  
 
Price/Par Value:
  
$.01
  
Date Authorized:
  
Thursday, October 26, 1995
CUSIP:
  
 
  
Authorized:
  
3,000
SYMBOL:
  
 
  
Outstanding:
  
1,000
 
  
 
  
Issued:
  
1,000
 
  
 
  
# in Treasury:
  
 

 
Current Owner(s)
  
Certificate No.
  
%Ownership
  
No. of Shares
  
Date Issued
or Transferred
                 
CARPENTER TECHNOLOGY CORPORATION
 
Consideration:
  
1
  
100
  
1,000
  
Thursday, October 26, 1995

 
DIRECT SUBSIDIARIES:
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.01
 
INDEBTEDNESS
 

   
Face
   
Discount/
   
I-Rate
   
Carrying
     
Amount
   
Premium
   
Swaps
   
Value
 
Senior Unsecured Notes 6.625% due 2013
    100.00       (0.33 )     2.18       101.85                                  
 
Medium Term Notes 6.28% to 7.08%+
    76.00       (0.01 )     -       75.99                                    
Medium Term Notes 7.625%
    100.00       (0.11 )     1.23       101.12                                  
 
Total
    276.00       (0.45 )             278.96  

 
Standby Letters of Credit1
 

               
Maturity
 
Renewal
   
 Number
 
Amount
 
Issuer
 
Beneficiary
 
Date
 
Date
 
Notes
                         
SM419125C
 
$8,200,000.00
 
Wachovia Bank
 
Commonwealth of Pennsylvania
 
07/31/10
 
9/29/2009
 
Automatic rollover provision
                         
SM419123C
 
$329,239.00
 
Wachovia Bank
 
National Union Fire Insurance Co.
 
07/31/10
 
9/24/2009
 
Automatic rollover provision
                         
SM419183C
 
$2,905,821.00
 
Wachovia Bank
 
The Travelers Indemnity Company
 
07/01/10
     
Automatic rollover provision
                         
SM419184C
 
$772,000.00
 
Wachovia Bank
 
Lumbermens Mutual Casualty Company
 
07/31/10
 
9/29/2009
 
Automatic rollover provision
 

 

--------------------------------------------------------------------------------

1 All Standby Letters of Credit listed on this Schedule 7.01 are contingent
obligations that have been cash-collateralized as of the Closing Date pursuant
to that certain Cash Collateral Account and Reimbursement Agreement, dated on or
about the Closing Date, between Carpenter and Wachovia Bank, National
Association
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.02
 
EXISTING LIENS
 
1)               Liens pursuant to that certain Cash Collateral Account and
Reimbursement Agreement, dated on or about the Closing Date, between Carpenter
and Wachovia Bank, National Association.
 
2)               Liens shown on the following attachment.
 
 
 

--------------------------------------------------------------------------------

 
 
SALE OF ACCOUNTS RECEIVABLE:
 
DEBTOR NAME
JURISDICTION
SECURED PARTY
COLLATERAL
FILE #
FILE
DATE
Carpenter
Technology
Corporation
Delaware- SOS
Citibank, N.A.
Accounts receivable from Alcoa Inc purchased by Citibank, NA per the terms of
the Supplier Agreement b/w Carpenter Technology Corporation and Citibank, NA
43256775 (O)
 
2009 2055405 (C)
11/18/04
 
06/26/09

 
 
 

--------------------------------------------------------------------------------

 
 
EQUIPMENT LEASES: Liens arising from UCC Financing Statements relating to leases
permitted by the Credit Agreement
 
DEBTOR NAME
JURISDICTION
SECURED PARTY
COLLATERAL
FILE #
FILE
DATE
Carpenter
Technology
Corporation
Delaware- SOS
General Electric Capital Corporation
Equipment lease
31154122 (O)
 
2008 0163541 (C)
05/05/03
 
01/14/08
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Equipment lease
50913591 (O)
 
 
03/23/05
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Furniture
 
 
Equipment lease
50947730 (O)
03/28/05
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Furniture
 
 
Equipment lease
50947755 (O)
03/28/05
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Office furniture
 
 
Equipment lease
51060939 (O)
04/06/05
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Office furniture
 
 
Equipment lease
51696690 (O)
06/02/05
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Office furniture
 
 
Equipment lease
51696716 (O)
06/02/05
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Office furniture
 
 
Equipment lease
51764019 (O)
06/08/05
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Furniture
 
 
Equipment lease
52654201 (O)
08/25/05
Carpenter
Technology
Corporation
Delaware- SOS
Barloworld Fleet Leasing LLC
All of the equipment now or hereafter leased by lessor to lessee including all
of the accessories, additions, replacements, upgrades and substitutions thereto
and therefore and all proceeds, including insurance proceeds thereof.
 
This financing statement is filed to cover the above collateral to the extent of
lease of the above collateral may constitute a security interest under the
uniform commercial code of any state.
52826676 (O)
09/13/05
Carpenter
Technology
Corporation
Delaware- SOS
Mellon US Leasing, a division of Mellon Leasing Corporation
Various warehouse equipment
 
10/21/05

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.03
 
INVESTMENTS
 

PART I:      
None.
    PART II:     1) Equity investment made by Carpenter Technology Mauritius
Ltd. on January 21,1999 the amount of $10.1 million for 26% ownership of Kalyani
Carpenter Special Steels, Limited (KCSSL).     2) Equity investment made by
Carpenter Technology Mauritius Ltd. on January 21,1999 the amount of $0.48
million for 51% ownership of Kalyani Carpenter Metal Centres Private LTD.    
3)  Promissory Note loan made by Carpenter Technology Mauritius Ltd. on June 15,
2009 the amount of $1.0 million to Kalyani Carpenter Special Steels, Limited
(KCSSL).

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 11.02
 
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
 
1.  BORROWER:
 
CARPENTER
and SUBSIDIARY BORROWERS:
101 W. Bern Street, P.O. Box 14662
Reading, PA 19601
Attention:  Michael Hajost, Vice President and Treasurer
Telephone:  (610) 208-3476
Telecopier:  (610) 736-8697
Electronic Mail: mhajost@cartech.com
Website Address:   www.cartech.com
U.S. Taxpayer Identification Number(s): 23-0458500
 
2.  ADMINISTRATIVE AGENT:
 
For borrowings, conversions, continuations, payments, etc:
 
Bank of America, N.A., as Administrative Agent
Mail Code: NC1-001-04-39
One Independence Center
101 N. Tryon St.
Charlotte, NC 28255-0001
Attention: Nilesh Patel, Credit Services Representative
Telephone: 980-386-5094
Telecopier: 704-719-8870
Electronic Mail: npatel@bankofamerica.com 
 
Wire Instructions:
 
(for payments in U.S. Dollars-USD)
 
Pay to: Bank of America, N.A.
     New York, NY
     ABA # 026009593
     Account No. 1366212250600
     Attn: Credit Services
     Ref: Carpenter Technology Corporation
 
 
 

--------------------------------------------------------------------------------

 
 
(for payments in Pounds Sterling - GBP):
 
Pay to: Bank of America, London, England
     Sort Code: 165050
     Attn: Credit Services
     Ref: Carpenter Technology Corporation
     Swift ID:  BOFAGB22)
     A/C #: 65280027
 
(for payments in Euros - EUR):
 
Pay to: Bank of America, London, England
     A/C #: 65280019
     Swift ID:  BOFAGB22
     Attn: Credit Services
     Ref: Carpenter Technology Corporation
 
(for payments in Swedish Krona -
SEK):                                                                           
 
Pay to: Svenska Handelsbanken, Stockholm, Sweden
     Swift ID: HANDSESS
     IBAN # SE87 6000 0000 0000 4061 8889
     Name: BOFAUS6S Credit Services
     Ref: Carpenter Technology Corporation
 
(for payments in Canadian Dollars - CAD):
 
Pay to: Bank of America, Canada Branch
     Swift ID:  BOFACATT
     Acct #: 90083255
     Attn: Loan Department
     Bank Code: 0241
     Transit #: 56792
     Ref: Carpenter Technology Corporation
 
For all other Notices to Administrative Agent (for Financial Reporting
requirements, Bank Group Communications, etc.):
 
Bank of America, N.A., as Administrative Agent
Mail Code: IL1-231-10-41
231 S. LaSalle St.
Chicago, IL 60604
Attention: Roberto O. Salazar, Agency Management Officer
Telephone: 312-828-3185
Telecopier: 877-207-2382
Electronic Mail: roberto.o.salazar@bankofamerica.com
 
 
 

--------------------------------------------------------------------------------

 
 
3.  L/C ISSUER:
 
For Standby Letters of Credit:
 
Bank of America, N.A., as L/C Issuer
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Attention: Alfonso Malave, Jr., VP & Operations Manager
Telephone: 570-330-4212
Telecopier: 570-330-4186
Electronic Mail: alfonso.malave@bankofamerica.com
 
For Commercial Letters of Credit:
 
Bank of America, N.A., as L/C Issuer
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Attention: Ann T. Rodeghiero, AVP & Processing Team Manager
Telephone: 570-330-4804
Telecopier: 212-293-8117
Electronic Mail: anne.t.rodeghiero@bankofamerica.com
 
4.  SWING LINE LENDER:
 
Bank of America, N.A., as Swing Line Lender
Mail Code: NC1-001-04-39
One Independence Center
101 N. Tryon St.
Charlotte, NC 28255-0001
Attention: Nilesh Patel, Credit Services Representative
Telephone: 980-386-5094
Telecopier: 704-719-8870
Electronic Mail: npatel@bankofamerica.com 
 
Wire Instructions:
 
(for payments in U.S. Dollars-USD)
 
Pay to: Bank of America, N.A.
     New York, NY
     ABA # 026009593
     Account No. 1366212250600
     Attn: Corporate Credit Services
     Ref: Carpenter Technology Corporation
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To:         Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of November 24,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Carpenter Technology Corporation, a Delaware
corporation (“Carpenter”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.
 
Carpenter hereby requests, on behalf of itself or, if applicable, the Subsidiary
Borrower referenced in item 6 below (the “Applicable Subsidiary Borrower”)
(select one):
 
o A Borrowing of Committed
Loans                                              o A conversion or
continuation of Loans
 
1.           On ______________________________ (a Business Day).
 
2.           In the amount of ___________________________.
 
3.           Comprised of _____________________________.
                   [Type of Committed Loan requested]
 
4.           In the following currency: ________________________
 
5.           For Eurocurrency Rate Loans:  with an Interest Period of _____
months.
 
6.           On behalf of ____________________________ [insert name of
applicable Subsidiary Borrower].
 
The Committed Borrowing, if any, requested herein complies with Section 2.01 of
the Agreement.
 

  CARPENTER TECHNOLOGY CORPORATION            
By:
             
Name:
           
Title:
   

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1
 
FORM OF BID REQUEST
 
To:         Each of the Lenders under the Credit Agreement referred to below
 
With a copy to:   Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of November 24,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Carpenter Technology Corporation, a Delaware
corporation (“Carpenter”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The Lenders are invited to make Bid Loans:
 
1.           On _____________________________ (a Business Day).
 
2.           In an aggregate amount not exceeding $ _________________ (with any
sublimits set forth below).
 
3.           Comprised of (select one):
 
o Bid Loans based on an Absolute Rate     o Bid Loans based on Eurocurrency Base
Rate
 
Bid Loan No.
Interest Period
requested
Maximum principal
amount requested
1
_______days/mos
$
2
_______days/mos
$
3
_______days/mos
$

 
4.           Currency of the Bid Loans requested:
__________________________________.
 
The Bid Borrowing requested herein complies with Section 2.03 of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 

Responses by the Lenders must be in substantially the form of Exhibit B-2 to the
Agreement and must be received by the Lender by the time specified in Section
2.03 of the Agreement for submitting Competitive Bids.
 

  CARPENTER TECHNOLOGY CORPORATION            
By:
       
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2
 
FORM OF COMPETITIVE BID
 
___________ , ____
 
To:         Carpenter Technology Corporation
 
With a copy to:   Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of November 24,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Carpenter Technology Corporation, a Delaware
corporation (“Carpenter”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.
 
In response to the Bid Request dated _____________________________, _______, the
undersigned offers to make the following Bid Loan(s) in [insert currency
requested]:
 
1.           Borrowing date: __________________________ (a Business Day).
 
2.           In an aggregate amount not exceeding $ ____________ (with any
sublimits set forth below).
 
3.           Comprised of:
 
Bid Loan No.
Interest Period
offered
Bid Maximum
Absolute Rate
Bid or Eurocurrency
Margin Bid*
1
_______days/mos
$_______________
(- +)  _______%
       
2
_______days/mos
$_______________
(- +)  _______%
       
3
_______days/mos
$_______________
(- +)  _______%




--------------------------------------------------------------------------------

* Expressed in multiples of 1/100th of a basis point.
 
 
 

--------------------------------------------------------------------------------

 
 
Contact Person: _____________________ Telephone: _____________________
 

  [LENDER]            
By:
       
Name:
   
Title:
   

 

********************************************************************************************************************************************

 
THIS SECTION IS TO BE COMPLETED BY CARPENTER IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID:
 
The offers made above are hereby accepted in the amounts set forth below:
 
Bid Loan No.
Principal Amount Accepted
 
$
 
$
 
$

 
CARPENTER TECHNOLOGY CORPORATION
 
By:
             
Name:
           
Title:
             
Date:
     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:         Bank of America, N.A., as Swing Line Lender
       Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of November 24,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Carpenter Technology Corporation, a Delaware
corporation (“Carpenter”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On ________________________________ (a Business Day).
 
2.           In the amount of $_____________________.
 
The Swing Line Borrowing requested herein complies with Section 2.05 of the
Agreement.
 

  CARPENTER TECHNOLOGY CORPORATION            
By:
       
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF NOTE
 
___________________________
 
FOR VALUE RECEIVED, the undersigned [Carpenter Technology Corporation, a
Delaware corporation (“Carpenter”) and [________], a [______ corporation/limited
liability company and subsidiary of Carpenter], as a Borrower (the “Borrower”)]
hereby promises to pay to _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of November 24,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Carpenter, the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.05(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid and reborrowed in whole or in part subject
to the terms and conditions provided therein.  This Note is also entitled to the
benefits of the Continuing Guaranty of Carpenter under the Agreement.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount, currency and maturity of its Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 

  [CARPENTER TECHNOLOGY CORPORATION]             OR             [APPLICABLE
SUBSIDIARY BORROWER]            
By:
       
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date: ________,
 
To:         Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of November 24,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Carpenter Technology Corporation, a Delaware
corporation (“Carpenter”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________ of Carpenter, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of Carpenter, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           Carpenter has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Carpenter
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           Carpenter has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of Carpenter ended as
of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of Carpenter and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Carpenter during the accounting period covered by such financial statements, and
 
[select one:]
 
[to the knowledge of the undersigned, during such fiscal period Carpenter
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
 
 

--------------------------------------------------------------------------------

 
 
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]
 
4.           The representations and warranties of (i) the Borrowers contained
in Article V of the Agreement and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
with the Loan Documents, are true and correct in all material respects (unless
such representation and warranty is subject to a materiality or Material Adverse
Effect qualifier in which case it will be true and correct in all material
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
 
of ________________, ___________.
 

  CARPENTER TECHNOLOGY CORPORATION            
By:
       
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
 

I. Section 7.12(a) – Interest Coverage Ratio.

 
 
A.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 
1.
Consolidated Net Income for Subject Period:
$_____________
             
2.
Consolidated Interest Expense for Subject Period:
$_____________
              3.
Provision for income taxes for Subject Period:
$_____________
             
4.
Depreciation expenses for Subject Period:
$_____________
             
5.
Amortization expenses for Subject Period:
$_____________
             
6.
Non-cash expense for Subject Period:
$_____________
             
7.
Non-cash retiree medical expenses:
$_____________
             
8.
Non-cash Pension Plan income or expense:
$_____________
             
9.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 – 7 – 8):
$_____________
 

 

  B. Consolidated Interest Expense for Subject Period:
$_____________
              C.  Consolidated Interest Coverage Ratio (Line I.A.9 ÷ Line I.B):
___________to 1               Minimum required:    

 
Four Fiscal Quarters Ending
Minimum Interest Coverage Ratio
Closing Date through
September 30, 2010
3.00 to 1.00
   
__________ 31, 2010 through
September 30, 2011
3.25 to 1.00
   
__________ 31, 2011 and
thereafter
3.50 to 1.00

 
 
 

--------------------------------------------------------------------------------

 
 

II. Section 7.12 (b) – Debt to Capital Ratio.                   A. Consolidated
Indebtedness at Statement Date:
$_____________
                B. Consolidated Capitalization at Statement Date:              
      1. Consolidated Indebtedness:
$_____________
                  2. Consolidated stockholders’ equity:
$_____________
                  3. Consolidated Capitalization (Lines I.B.1 + 2)
$_____________
                C. Debt to Capital Ratio (Line II.A ÷ Line II.B.3):
__________
%               Maximum permitted: 55%    

 
 
 

--------------------------------------------------------------------------------

 
 
For the Quarter/Year ended __________________(“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
 
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
 
 
 
Consolidated
EBITDA
 
Quarter
Ended
_________
 
Quarter
Ended
_________
 
Quarter
Ended
_________
 
Quarter
Ended
_________
Twelve
Months
Ended
_________
 
Consolidated Net Income
         
+Consolidated Interest Expense
         
+income taxes
         
+depreciation expense
         
+amortization expense
         
+ non-cash expenses
         
- non-cash retiree medical expenses
         
- non-cash Pension Plan income or expense
         
= Consolidated EBITDA
         

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-1
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
 

1. Assignor:                             2. Assignee:                          
    [for the Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
        3. Borrower(s):            
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Administrative Agent: Agreement, dated as of November 24, 2009 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Carpenter Technology Corporation, a Delaware corporation
(“Carpenter”), the Subsidiary Borrowers from time to time party thereto
(together with Carpenter, the “Borrowers” and, each a “Borrower”), the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer
    6. Assigned Interest:

 
 
 
 
Assignor
 
 
 
Assignee
 
 
Facility
Assigned
Aggregate Amount
of Commitment
for all Lenders1
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment2
 
 
CUSIP
Number
 
   
_________
$_______________
$___________
___________%
     
_________
$_______________
$___________
___________%
     
_________
$_______________
$___________
___________%
 

 

[7. Trade Date:                      __________________]3

 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
[Remainder of the page intentionally left blank]
 

--------------------------------------------------------------------------------

1 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date. 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder. 
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By:
     
Title:

 

 
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By:
     
Title:

 
[Consented to and] 4 Accepted:
 
BANK OF AMERICA, N.A., as
 
  Administrative Agent
       
By:
     
Title:
       
[Consented to:]5
       
[CARPENTER TECHNOLOGY CORPORATION]
     
By:
     
Title:
 

 

--------------------------------------------------------------------------------

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of Carpenter and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.              Representations and Warranties.
 
1.1.           Assignor.  the Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.           Assignee.  the Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all the requirements to be an assignee under Section 11.06 of the Agreement
(subject to such consents, if any, as may be required under Section 11.06 of the
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section __
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2
 
FORM OF ADMINISTRATIVE QUESTIONNAIRE
 
[See attached]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF SUBSIDIARY BORROWER
REQUEST AND ASSUMPTION AGREEMENT
 
Date:  ___________, _____
 
To:         Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
This Subsidiary Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.15 of that certain Credit Agreement, dated as of November
24, 2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”), among Carpenter Technology
Corporation, a Delaware corporation (“Carpenter”), the Subsidiary Borrowers from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
reference is made thereto for full particulars of the matters described
therein.  All capitalized terms used in this Subsidiary Borrower Request and
Assumption Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
 
Each of ______________________ (the “Subsidiary Borrower”) and Carpenter hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Subsidiary Borrower is a Subsidiary of Carpenter.
 
The documents required to be delivered to the Administrative Agent under Section
2.15 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.
 
Complete if the Subsidiary Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Subsidiary Borrower is
_____________.
 
Complete if the Subsidiary Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Subsidiary
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:
 
Identification Number
Jurisdiction of Organization
             

 
The parties hereto hereby confirm that with effect from the date of the
Subsidiary Borrower Notice for the Subsidiary Borrower, the Subsidiary Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Subsidiary Borrower would
have had if the Subsidiary Borrower had been an original party to the Credit
Agreement as a Borrower.  Effective as of the date of the Subsidiary Borrower
Notice for the Subsidiary Borrower, the Subsidiary Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
The parties hereto hereby request that the Subsidiary Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Subsidiary Borrower nor Carpenter on its behalf shall have any
right to request any Loans for its account until the effective date designated
by the Administrative Agent in a Subsidiary Borrower Notice delivered to
Carpenter and the Lenders pursuant to Section 2.15 of the Credit Agreement.
 
This Subsidiary Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
 
THIS SUBSIDIARY BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
 

  [SUBSIDIARY BORROWER]          
By:
   
Title:
 

 

   CARPENTER TECHNOLOGY CORPORATION          
 By:
   
 Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF SUBSIDIARY BORROWER NOTICE
 
Date:  ___________, _____
 
To:         Carpenter Technology Corporation
 
The Lenders party to the Credit Agreement referred to below
 
Ladies and Gentlemen:
 
This Subsidiary Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement, dated as of November 24, 2009 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), among Carpenter Technology Corporation, a Delaware
corporation (“Carpenter”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, and reference is made
thereto for full particulars of the matters described therein.  All capitalized
terms used in this Subsidiary Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
 
The Administrative Agent hereby notifies Carpenter and the Lenders that
effective as of the date hereof [_________________________] shall be a
Subsidiary Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.
 
This Subsidiary Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
         
By:
   
Title:
 